EXHIBIT 10.3




AGREEMENT FOR THE SALE AND PURCHASE
OF THE SHARES OF S.R.I.F. NV
AMONG
Christian Boas
Emile Boas
Dreda general partnership under Belgian law
Sylvie Boas
as the Sellers


And
Spirit AeroSystems Belgium Holdings BVBA
as the Purchaser


And
Spirit AeroSystems Holdings, Inc.
as the Guarantor


























--------------------------------------------------------------------------------








May 1, 2018
1
Definition and Interpretation
4
2
Sale and Purchase
19
3
Purchase Price Mechanism
19
4
Conditions Precedent
23
5
Closing
26
6
Pre-Closing Covenant
28
7
Sellers’ Warranties
32
8
Indemnification
33
9
Limitations on indemnification
36
10
Specific Indemnity
39
11
Third Party Claims
41
12
Purchaser’s Warranties
43
13
Guarantee By Guarantor
45
14
Guarantor’s Warranties
45
15
Non-Competition
46
16
Non-Disposal
47
17
Confidentiality
47
18
Sellers’ Representative
49
19
Notices
49
20
Further Assurances
50
21
Assignments
50
22
Payments
51
23
Nature of the Obligations of the Sellers
51
24
Costs and Expenses
51
25
General Provisions
51
26
Governing Law and Competent Courts
53

































SC1:4604020.13A                                        2 of 54

--------------------------------------------------------------------------------






THIS AGREEMENT is made on May 1, 2018


AMONG:
(1)
Christian Boas, having his domicile at xxx xx xxxxxx xx, xxxx xx xxxxx (xxxxxxx)
(“Christian Boas”),

(2)
Emile Boas, having his domicile at xxxxxx xx xxxx xxxxxxxxx xxx,xxxx xxxxxxx
(xxxxxx) (“Emile Boas”),

(3)
DREDA, a general partnership without legal personality under Belgian law, having
its seat at xxxxxx xx xxx xxxxxxxxx xxx, xxxx xxxxxxxxxxxxxxxxxxx (xxxxxx),
represented by Sylvie Boas (“Dreda”),

(4)
Sylvie Boas, having her domicile at xxxxxx xx xxx xxxxxxxxx xxx, xxxx
xxxxxxxxxxxxxxxxxxx (xxxxxxx) (“Sylvie Boas”),

(each a “Seller” and together the “Sellers”); and
(5)
Spirit AeroSystems Belgium Holdings BVBA, a limited liability company
incorporated under the laws of Belgium, having its registered office at
Koningsstraat 97, 4th floor, 1000 Brussels, registered with the Crossroads Bank
for Enterprises under number 0695.554.435 (the “Purchaser”), and

(6)
Spirit AeroSystems Holdings, Inc., a Delaware corporation, having its corporate
address at 3801 South Oliver, Wichita, Kansas 67210 (the “Guarantor”).

Each referred to separately as a “Party” and jointly as the “Parties”.
WHEREAS:
(A)
The Sellers are together the owners of all issued shares of S.R.I.F. NV, a
Belgian public limited liability company, with registered office at Weiveldlaan
2, 1930 Zaventem (Belgium), registered with the Crossroads Bank of Enterprises
under number 0439.623.596 (“S.R.I.F.” or the “Company”).

(B)
The Sellers wish to sell and the Purchaser wishes to purchase all 3,687 ordinary
shares carrying voting rights of the Company (the “Shares”) on the terms and
subject to the conditions set out in this Agreement.

(C)
The Guarantor is the ultimate holding company of the Purchaser and has agreed to
guarantee the obligations of the Purchaser under this Agreement.











SC1:4604020.13A                                        3 of 54

--------------------------------------------------------------------------------






THE PARTIES HAVE AGREED AS FOLLOWS:
1    Definition and Interpretation


1.        In this Agreement:
Affiliate means any person related to (“verbonden met” / “liée à”) another
person within the meaning of section 11 of the Belgian Companies Code (“Wetboek
van Vennootschappen” / “Code des Sociétés”);
Agreed Enterprise Value has the meaning set out in Clause 3.2, and amounts to
USD 650,000,000;
Agreement means this agreement including its schedules, annexes and exhibits;
Annual Accounts means the consolidated and audited annual accounts of the
Company for the financial year ending on 31 December 2017;
Annual Accounts Date means 31 December 2017;
Antitrust Laws means all laws and orders that are designed or intended to
prohibit, restrict or regulate actions having the purpose or effect of
monopolisation or restraint of trade or lessening of competition through merger
or acquisition, whether in the United States, the European Union or elsewhere;
Antitrust Violations has the meaning set out in title 20.5 of Schedule 2;
Applicable Anti-Corruption Laws means, to the extent applicable to any Group
Company, (i) the provisions of the U.S. Foreign Corrupt Practices Act of 1977,
as amended (15 U.S.C. § 78dd1 et seq.), (ii) sections 108e, 261, 298-301,
331-336 of the German Penal Code (Strafgesetzbuch), the provisions of the German
Act on Combating International Bribery (Gesetz zur Bekämpfung internationaler
Bestechung) as well as the German Anti-Money Laundering Act (Gesetz über das
Aufspüren von Gewinnen aus schweren Straftaten - Geldwäschegesetz), (iii) the
Corruption of Foreign Public Officials Act (Canada), Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada); (iv) sections 246 to 252 and
sections 504bis, 504ter and 505 of the Belgian Criminal Code as well as
section 16bis of the Belgian Act of 4 July 1989 on the financing of political
parties and the Belgian Anti-Money Laundering Act of 11 January 1993, and
(v) the provisions of all other anti-bribery, anti-corruption and anti-money
laundering Laws of each jurisdiction in which the Group Companies operate or
have operated;
Asco Brazil has the meaning set out in Clause 4.2.2;
Basket has the meaning set out in Clause 9.2.2;






SC1:4604020.13A                                        4 of 54

--------------------------------------------------------------------------------






Benefit Plan means any benefit or compensation plan, program, policy, practice,
agreement, contract, arrangement or other obligation, whether or not in writing
and whether or not funded, in each case, maintained for, available to or
otherwise relating to any former or current employees, independent consultants,
directors or officers of the Group Companies, or any spouses, dependents or
survivors of any former or current employee, independent consultants, director
or officer of the Group Companies, which is sponsored or maintained by, or
required to be contributed to, or with respect to which any actual or potential
liability is borne by any of the Group Companies;
Best Estimate has the meaning set out in Clause 3.3.1;
Breach has the meaning set out in Clause 8.1;
Business has the meaning set out in Clause 15.1.1;
Business Day means a day (other than a Saturday or Sunday or official public
holiday in Belgium) on which banks are generally open in Belgium and the United
States of America for normal business;
Claim has the meaning set out in Clause 8.2;
Claim Notice has the meaning set out in Clause 8.3;
Claim Response has the meaning set out in Clause 8.4;
Closing means completion of the sale and purchase of the Shares in accordance
with this Agreement;
Closing Accounts has the meaning set out in Clause 3.3.2;
Closing Date means the date of Closing;
Code means the United States Internal Revenue Code of 1986, as amended;
Commercially Reasonable Efforts means efforts that a person desirous of
achieving a result would reasonably use in similar circumstances to try to
achieve that result; provided, however, that Commercially Reasonable Efforts
shall not be deemed to require a person to undertake extraordinary or
unreasonable measures, including the payment of amounts in excess of normal to
undertake from a commercial point of view in the context of the Transaction or
the envisaged result;
Companies Code means the Belgian companies code dated 7 May 1999;
Company or S.R.I.F. has the meaning set out in recital (A);






SC1:4604020.13A                                        5 of 54

--------------------------------------------------------------------------------




Company Permits means all material permits, licenses, certifications, approvals,
registrations, consents, authorizations, franchises, variances, exemptions and
orders issued or granted by a Regulatory Authority that are required for the
operation of the Business as presently conducted, including those required
pursuant to Environmental Law;
Competition Condition has the meaning set out in Clause 4.1.2;
Conditions Precedent has the meaning set out in Clause 4.2;
Confidential Information means any non-public information pertaining to or
concerning the Business, the Group Companies, the Sellers, the Purchaser’s Group
or their respective Affiliates, including all budgets, forecasts, analyses,
financial results, costs, processes, drawings, blueprints, margins, wages and
salaries, business opportunities and other business activities, all supplier and
customer lists, price lists, all non-public Intellectual Property Rights,
including trade secrets, unfiled patents, technical expertise and know how,
documentation, including standard terms and agreements and all other information
which, by its nature, or by the nature of the circumstances surrounding its
disclosure, ought in good faith to be treated as confidential, except that,
“Confidential Information” does not include information that: (i) is or was
independently developed by a Party or its representatives without the use of any
Confidential Information; (ii) is publicly available, other than as a result of
a disclosure in contravention of this Agreement (except that where any part of
such information is publicly available, but a compilation of information which
includes such part is not publicly available, then such compilation will not be
treated as being publicly available and will be treated as Confidential
Information under this Agreement); and (iii) is made available to a Party or its
representatives on a non-confidential basis from a third party;
Confidentiality Agreement has the meaning set out in Clause 25.7;
Damages means any damage (“schade” / “dommages”) giving rise to indemnification
in accordance with sections 1149 to 1153 of the Belgian Civil Code (“Burgerlijk
Wetboek” / “Code Civil”), including, for the avoidance of doubt, any reasonable
legal fees;
Data Room means the electronic data room managed by Intralinks under the name
‘Albatross’, including any sections the access to which may have been restricted
to certain selected representatives of the Purchaser only (i.e., the ordinary
clean room and the extraordinary clean rooms) and including the documents
attached in Schedule 3;
De Minimis shall mean an economic impact of less than USD 2,000,000 on the value
of the Group on a standalone basis or on Guarantor or any of its subsidiaries on
a standalone basis, excluding for the avoidance of doubt, any loss of synergies
envisaged by the Purchaser to the Purchaser’s Group;
Disclosed Information has the meaning set out in Clause 7.6;
Due Diligence Investigation has the meaning set out in Clause 7.5;




SC1:4604020.13A                                        6 of 54

--------------------------------------------------------------------------------






Employees means any of the employees of the Group;
Encumbrance means any pledges, security interests, liens, encumbrances,
mortgages, usufructs, options or other restrictions to sell;
Environment means the air, indoor air space, all layers of the atmosphere,
surface water, underground water, any land or underground space, all living
organisms and the interacting natural systems that include components of air,
land, water, organic and inorganic matters and living organisms;
Environmental Law means any Law (including common law) relating to the
protection or enhancement of the Environment or human health and safety;
Equity Rights has the meaning set out in title 3.2 of Schedule 2;
Escrow Account means the account of the Escrow Agent on which the Escrow Amount
is deposited and blocked;
Escrow Agent means the Belgian credit institution appointed as escrow agent in
the Escrow Agreement;
Escrow Agreement means the agreement in agreed form attached as Schedule 9 (save
for any comments to be made by the Escrow Agent, to be acceptable to all
Parties, such consent not to be unreasonably withheld) to be entered into among
the Parties and the Escrow Agent on the Closing Date governing the payment in
escrow and release of the Escrow Amount and of the Holdback Amount into and from
the account of the Escrow Agent;
Escrow Amount means the amount of USD 60,000,000 (USD sixty million) paid in
escrow into the account of the Escrow Agent pursuant to the Escrow Agreement;
Existing Operational Hedges means the Group’s hedging arrangements existing at
the Signing Date set out in Schedule 13.
Fairly Disclosed means disclosed to the Purchaser to the extent only that the
relevant information is sufficiently explicit and detailed to allow a
professional purchaser with expertise in the aircraft components industry
assisted by its professional advisors to understand whether the Sellers’
Representations and Warranties are entirely true and accurate and to make an
informed assessment of the nature and scope of the matter disclosed;
Final Purchase Price has the meaning set out in Clause 3.1;
Government Bid means any offer, quotation, bid or proposal to sell products or
services offered by any Group Company to any Regulatory Authority or any prime
contractor of any Regulatory Authority or any higher-tier subcontractor of any
prime contractor of a Regulatory Authority before the Closing Date that, if
accepted, would result in a Government Contract;


SC1:4604020.13A                                        7 of 54

--------------------------------------------------------------------------------








Government Contract means any contract, including any prime contract,
subcontract, facility contract, teaming agreement or arrangement, joint venture
agreement, basic ordering agreement, pricing agreement, letter contract,
purchase order, delivery order, task order or other contractual arrangement of
any kind, as modified by binding modification or change orders, between any
Group Company and (i) any Regulatory Authority (acting on its own behalf or on
behalf of another country or international organization), (ii) any prime
contractor of any Regulatory Authority, or (iii) any subcontractor (at any tier)
to any Group Company with respect to any contract of a type described in
clauses (i) or (ii) above. For purposes of clarity, a task order, purchase order
or delivery order issued pursuant to a Government Contract will be considered a
part of the Government Contract to which it relates;
Government Official means any official, officer, employee, or representative of,
or any person acting in an official capacity for or on behalf of, any Regulatory
Authority, and includes any official or employee of any entity directly or
indirectly 50% or more owned or controlled by any Regulatory Authority, and any
officer or employee of a public international organization;
Governmental Order means any order, judgment, injunction, decree, writ,
stipulation, determination or award, in each case, entered by or with any
Regulatory Authority;
Group or Group Companies means (i) the Company, (ii) Asco Industries NV, and its
(direct and indirect) subsidiaries Asco Finance USA NV, Asco Aero Industries NV
(merged by acquisition by Asco Industries NV as of 3 April 2017), Asco
Deutschland GmbH, Asco Industries USA Inc., Asco Design Center USA Inc., Asco
Aerospace USA LLC, SREC LLC, Asco Aerospace Canada Ltd., (iii) Flabel
Corporation NV, Belairbus NV, (iv) Asco Management NV, and (v) Immobilière Asco
NV, and its subsidiaries Asco Real Estate Canada Ltd. and Asco Real Estate USA
Inc.;
Guaranteed Exchange Rate means the average of the USD/EUR exchange spot rate at
close of business on the last three (3) Business Days before the Signing Date as
published on the website of the European Central Bank, i.e. 0.8261;
Hazardous Substance means any material or substance regulated pursuant to any
Environmental Law due to a potential for causing harm to health, safety or the
environment, including any substance or material that is defined or deemed to be
“hazardous”, “toxic”, “deleterious”, “caustic”, “dangerous”, a “contaminant”, a
“waste”, a “source of contamination” or a “pollutant” under any Environmental
Law, and includes any breakdown or related substances;
Holdback Amount means the amount of USD 7,000,000 (USD seven million) paid in
escrow into the account of the Escrow Agent pursuant to the Escrow Agreement;




SC1:4604020.13A                                        8 of 54

--------------------------------------------------------------------------------






Independent Auditor has the meaning set out in Clause 3.4;
Information Memorandum means the information memorandum dated 22 March 2018
provided by the Sellers and Lazard as included in Schedule 3;
Initial Purchase Price has the meaning set out in Clause 3.2;
Insurance Policies has the meaning set out in title 19.1 of Schedule 2;
Intellectual Property Rights means all rights anywhere in the world in or to:
(i) trademarks, service marks, brand names, certification marks, collective
marks, d/b/a’s, logos, symbols, trade dress, trade names, and other indicia of
origin, all applications and registrations for the foregoing, and all goodwill
associated therewith and symbolized thereby, including all renewals of the same;
(ii) patents, patent applications, registrations and invention disclosures,
including divisionals, revisions, supplementary protection certificates,
continuations, continuations-in-part, renewals, extensions, substitutes,
re-issues and re-examinations; (iii) confidential or proprietary trade secrets,
inventions, discoveries, ideas, improvements, information, know-how, data and
databases, including processes, schematics, business methods, formulae,
drawings, specifications, prototypes, models, designs, customer lists and
supplier lists; (iv) published and unpublished works of authorship, whether
copyrightable or not (including Software, website and mobile content, data,
databases and other compilations of information), copyrights therein and
thereto, and registrations and applications therefor, and all renewals,
extensions, restorations and reversions thereof; and (v) Internet domain names
and URLs; and (vi) all other intellectual property, industrial or proprietary
rights;
IT Assets means technology devices, computers, computer programs, applications,
middleware, firmware, microcode or other software (whether in source code or
object code or other format), servers, networks, workstations, routers, hubs,
circuits, switches, data communications lines, and all other information
technology equipment, and all data stored therein or processed thereby, and all
associated documentation;
Law means any laws (including the common law), regulations, by-laws, regulatory
constraints, obligations or rules (including binding codes of conduct, binding
guidelines, binding policies and binding statements of principle incorporated
and contained in such rules), orders, judgments, and directives of any
Regulatory Authority applicable to, as the case may be, a Seller, a Seller’s
Affiliates, the Purchaser, the Purchaser’s Affiliates, the Company, the relevant
Group Company or to the existence or operation of this Agreement;
Long Stop Date means April 1, 2019;
Material Contracts means all contracts with an annual value of more than EUR
250,000 (two hundred and fifty thousand euro) or more than USD 310,000 (three
hundred and ten thousand US dollar) depending on the currency of the contract;




SC1:4604020.13A                                        9 of 54

--------------------------------------------------------------------------------




Material Adverse Change means any change, development, circumstance, fact or
effect that, individually or taken together with any other changes,
developments, circumstances, facts or effects is, or would reasonably be
expected to be, materially adverse to the condition (financial or otherwise),
assets, liabilities (current or future), business operations or operational
results of the Group, excluding, however, in each case any change, development,
circumstance, fact or effect arising out of or resulting from:
(i)    changes in general economic, financial, political or social conditions or
climate in any geographic region in which the Group is active;
(ii)    changes that affect the market or industry in which the Group is active,
as a whole;
(iii)    changes to any foreign exchange rates;
(iv)    changes in any applicable Law, or a modification by the competent
Regulatory Authority of their current methodology in applying such Law or
changes in generally accepted accounting principles pursuant to which the Group
is required to change its accounting policies or practices;
(v)    any failure of the Group to meet any (published or internally prepared)
projections, budgets, plans or forecasts of earnings, revenues or other
financial performance measures or operating statistics (regardless of whether
such projections, budgets, plans or forecasts were made by the Sellers or
independent third parties, but for the avoidance of doubt not excluding the
underlying cause of such failure);
(vi)    any act or omission requested by the Purchaser or otherwise approved in
writing by the Purchaser,
unless, in case (i) and (ii) above, such changes disproportionally affect the
financial condition, business operations, assets, liabilities or operational
results of the Group as compared to other companies active in the same industry
as the Group;
Net Debt means the sum of the following elements from the consolidated and
audited annual accounts of the Company for the accounting period ending at
Closing:
a)
Long-term financial debt (statutory accounts - Code 170/4);

b)
Part of the long-term debts falling due within one year (statutory accounts -
Code 42) but excluding the short term portion of advances (statutory subaccounts
426);

c)
Short term financial debts (statutory accounts - Code 43);



















SC1:4604020.13A                                        10 of 54

--------------------------------------------------------------------------------




d)
The debt-like component, reported on the Closing Accounts, as agreed between the
Parties:

i.
Unpaid dividends - Any outstanding dividend liability at Closing, if any,
payable to a shareholder other than a Group Company, is considered as a
debt-like component. For the avoidance of doubt, at year-end, these are usually
recorded under the following accounts:



•
Legal entity: Asco Industries NV - statutory account #480000



•
Legal entity: SRIF NV - statutory account #471001



ii.
Corporate taxes payable - Any accruals for corporate income taxes (CIT), as
reported under statutory accounts 450 are considered as a debt-like component.
In case, any of the Group Companies’ performed advance payments (statutory
account 412) should be deducted from the debt-like components. For the avoidance
of doubt, this should include (at least) the corporate income tax for (i) FY17,
(ii) the period from 1 January 2018 to Closing as well as (iii) any other
corporate income taxes that would be notified to the Company before closing.



iii.
Accrued interests - Any accrued interest (payables) on long- and short-term
financing, as considered above, as reported under statutory accounts 492. At
legal entity level, these are usually reported under the following local
accounts:



•
Asco Industries NV: accounts #492020, # 492052, #492064, #492300, #492310 and
#492400



•
Asco Aerospace Canada Ltd: account #2153



iv.
(Net) provision for pension and pre-pension - Provision for Belgian and German
(pre-) pension, as reported under statutory codes 165 (liability) and 285
(asset) are considered as a debt-like component. At legal entity level, these
are usually reported under the following local accounts:



•
Asco Industries NV: account #160001 and #160003



•
Asco Deutschland GmbH: account #951 and #1357

 
v.
Provision for severance payments - Any outstanding liability with respect to
severance payment is considered as a debt-like component. Such provisions are
usually recorded under statutory accounts 165.



vi.
Unpaid transaction costs - Any outstanding payable with respect to the
Transaction, such as advisors’ remuneration, legal expenses, Transaction bonus
but excluding potential changes in control fees are to be considered as a
debt-like component.









SC1:4604020.13A                                        11 of 54

--------------------------------------------------------------------------------






vii.
Overtime provision (in Belgium) - The historical overtime provision for both
blue and white workers is considered as a debt-like component. At legal entity
level, these are usually reported under the following local accounts:



•
Asco Industries NV: account #459620 and #459630



Altogether, the above items are referred to as the Debt-Like Adjustments
Less
e)
Cash deposit and investment (Codes 50 and 51/53);



f)
Cash and cash equivalents (codes 54/58);



g)
The cash-like items, reported in the Closing Accounts, as agreed between the
Parties:

viii.
Accrued interests - Any accrued interest (receivable - if any) on cash and cash
equivalent, as considered above, and as reported under statutory accounts
#490/491. At legal entity level, these are usually reported under the following
local accounts:

•
Asco Industries NV: account #414001, #414012 and #414300

Altogether, the above items are referred to as the Cash-Like Adjustments
In addition to the above, the Parties have agreed to consider the following
elements as debt- and/or cash-like at Closing. For the avoidance of doubt, these
elements are the result of a negotiation and are not accounted for in the
audited consolidated financial statements for the year 2017.
Each of the above items or elements shall be calculated in accordance with
Belgian GAAP, applied consistently in accordance with prior years.
h)
Elements of negotiation between Parties:



ix.
Employee related liabilities - The Purchaser is of the opinion, on the basis of
its own analysis, that some employee related liabilities that are not accounted
for in the Group Companies balance sheet, should have been accounted for in
accordance with US GAAP, such as: seniority days in Belgium, additional German
pension plan, German jubilee plan, Belgian jubilee plan and Belgian pension
plan. The Purchaser and the Sellers have negotiated a lump-sum amount of EUR
6,500,000 (six million five hundred thousand euros) to cover these. If, in
accordance with Belgian GAAP, the Belgian pension plan liability would exceed
EUR 400,000 (four hundred thousand euros), the excess of liability would be
added to this lump sum amount for purposes of calculating the Net Debt. For the
avoidance of doubt, this adjustment results in a negative adjustment to the
Initial Purchase Price (i.e., debt-like component).











SC1:4604020.13A                                        12 of 54

--------------------------------------------------------------------------------






x.
Value of the Existing Operational Hedges - The Parties have agreed to consider
50% of the Value of the Existing Operational Hedges as a price adjustment. For
the avoidance of doubt, and given the uncertainty about the evolution of the
foreign exchange rate, this element will impact on the Initial Purchase Price as
follows:

•
Any upward adjustment in case the Value of the Existing Operational Hedges would
be positive (i.e., cash-like);

•
Any downward adjustment in case the Value of the Existing Operational Hedges
would be negative (i.e., debt-like).



xi.
Break up fee - The parties have agreed that at or immediately following Closing,
the Purchaser is entitled to repay outstanding indebtedness of the Group towards
financial institutions and any outstanding financial instruments listed in
Schedule 5, and that make-whole amounts incurred in connection with such
repayment will be treated as a debt-like component up to a maximum amount of EUR
3,304,400 (three million three hundred four thousand four hundred euros), to be
decreased by the related tax effect. For the avoidance of doubt, this adjustment
results in a negative adjustment to the Initial Purchase Price.



Altogether, the above items are referred to as the Negotiated Adjustments
For illustrative purposes, the calculation of Net Debt based on the consolidated
and audited annual accounts of the Company for the financial year ending on 31
December 2017 is included in Schedule 6;
Net Working Capital the sum of the following elements from the consolidated and
audited annual accounts of the Company for the accounting period ending at
Closing:
a)
Inventory (statutory accounts - codes 30/37);



b)
Trade receivables (statutory accounts - code 40);



c)
Other receivables - long-term (statutory accounts - code 29);



d)
Other receivables - short-term (statutory accounts - code 41);



e)
Deferred charges and accrued income (statutory accounts - code 490/1);















SC1:4604020.13A                                        13 of 54

--------------------------------------------------------------------------------




Less
f)
Long-term portion of advances received (statutory subaccount 176);



g)
Short-term portion of advances received (statutory subaccount 426);



h)
Trade payables (statutory accounts - code 44)



i)
Taxes related balances (statutory subaccount 450/3);



j)
Payroll accruals (statutory subaccount 454/9);



k)
Other liabilities (statutory accounts - code 47/48);



Altogether, the above elements from a) to k) represents the reported Net Working
Capital. The latter should be adjusted for by the following elements to
determine the Net Working Capital:
l)
Any of the Cash-Like Adjustments and Debt-Like Adjustments set out in Schedule
6;



m)
Elements of negotiation between Parties



i.
Provision LT Services - The Parties agreed to exclude the provision for
long-term services from the Net Working Capital calculation. At legal entity
level, these are usually reported under the following local accounts



•
Asco Industries NV: account #492024



ii.
LT receivable A380 - The Parties agreed to exclude the long-term receivable for
A380 from the Net Working Capital calculation. At legal entity level, these are
usually reported under the following local accounts:



•
Asco Industries NV: account #291022



Each of the above items or elements shall be calculated in accordance with
Belgian GAAP, applied consistently in accordance with prior years.
For illustrative purposes, the calculation of Net Working Capital based on the
consolidated and audited annual accounts of the Company for the financial year
ending on 31 December 2017 is included in Schedule 7;
Net Working Capital Ceiling means EUR 49,000,000 (forty nine million Euro);
Net Working Capital Floor means EUR 45,000,000 (forty five million Euro);






SC1:4604020.13A                                        14 of 54

--------------------------------------------------------------------------------








Non-VDR USB Sticks has the meaning set out in Schedule 3;
NMTC Loan Agreement means the Loan Agreement, dated as of June 26, 2013, among
Asco Aerospace USA, LLC, MF Stillwater, LLC and REI New Markets Investment, LLC,
on behalf of Series FF;
Organizational Documents means articles of association and by-laws or comparable
governing documents, each as amended to the date hereof;
OVAM has the meaning set out in Clause 10;
Objection has the meaning set out in Clause 3.3.3;
Personal Information means the type of information collected, used or disclosed
by the Group Companies, including information such as an individual’s name,
address, age, gender, identification number, income, family status, citizenship,
employment, assets, liabilities, source of funds, payment records, credit
information, personal references and health records, but does not include the
name, title or business address or telephone number of an employee;
Price Adjustment has the meaning set out in Clause 3.3;
Proceeding means any action, suit, claim, litigation, arbitration, proceeding
(including any civil, criminal, administrative or appellate proceeding),
hearing, investigation or public inquiry commenced, brought, conducted or heard
by or before, or otherwise involving, any arbitrator, arbitration panel, court
or other Regulatory Authority;
Purchaser’s Closing Obligations has the meaning set out in Clause 5.3;
Purchaser’s Group means the Purchaser and any persons and companies that are
affiliated persons and entities (“verbonden personen” and “verbonden
vennootschappen”) of the Purchaser within the meaning of section 11 of the
Companies Code (including after Closing);
Purchasers’ Representations and Warranties has the meaning set out in
Clause 12.1;
Registered IP means any Intellectual Property Rights that are issued by,
registered with, renewed by or the subject of a pending application before any
governmental or administrative authority or Internet domain name registrar;
Regulatory Authority means any supranational, national, state, regional or local
government (including any subdivision, court, administrative agency, commission
or other authority thereof) or any quasi-governmental or private body exercising
any regulatory, taxing, importing or other governmental or quasi-governmental
authority;




SC1:4604020.13A                                        15 of 54

--------------------------------------------------------------------------------








Resigning Directors means (i) the directors of the Group Companies and (ii) the
members of any strategic committee, any audit committee or any finance committee
of any of the Group Companies to the extent that they are not employees of any
of the Group Companies, including their respective Affiliated companies that
have entered into a service agreement with any of the Group Companies, that are
set out in Schedule 8;
Resigning Officers means (i) the directors of any of the Group Companies that
are also employees of any of the Group Companies, (ii) the officers of the Group
Companies and (iii) the members of any executive committee, any management
committee, any finance committee and any retirement plan committee of any of the
Group Companies, that are set out in Schedule 8;
Response Period has the meaning set out in Clause 8.4;
Resolution Period has the meaning set out in Clause 3.3.3;
Rules has the meaning set out in Clause 26.2;
Sanctioned Person means (i) any person identified in any list of sanctioned
persons maintained by or (a) the European Union, (b) the United States
Department of Treasury, Office of Foreign Assets Control, the United States
Department of Commerce, Bureau of Industry and Security, or the United States
Department of State, (c) Her Majesty’s Treasury of the United Kingdom, (d)
Global Affairs Canada or (e) any committee of the United Nations Security
Council, (ii) a Regulatory Authority of any country subject to Sanctions, and
(iii) any person controlled by, or acting on behalf of, a person described in
clauses (i) or (ii);
Sanctions means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by or (i) the European Union,
(ii) the United States Department of Treasury, Office of Foreign Assets Control,
the United States Department of Commerce, Bureau of Industry and Security, or
the United States Department of State, (iii) Her Majesty’s Treasury of the
United Kingdom, (iv) Global Affairs Canada or (v) any committee of the United
Nations Security Council;
Sellers’ Closing Obligations has the meaning set out in Clause 5.2;
Sellers’ Knowledge has the meaning set out in Schedule 2;
Sellers’ Representations and Warranties means the representations and warranties
on the part of the Sellers contained in Schedule 2;
Sellers’ Representative has the meaning set out in Clause 17.5;
Senior Employee means any person that exercises any of the following functions
in any Group Company: Chief Financial Officer; Chief Commercial Officer; Chief
Operational Officer; Chief Technical Officer; Chief Human Resources Officer;
Technology Director; Lean


SC1:4604020.13A                                        16 of 54

--------------------------------------------------------------------------------




Director; Global HSE Director; Plant Director; HR Adm & Pers Relations Director;
Risk, tax & compliance Director; Industrial Development Director; Quality
Assurance Director; Business Deployment Director; Chief Engineer & DO Director;
Commercial Director; Director Program Management; General Manager & Vice
President Asco Aerospace Canada Ltd.; Controlling Director; Special Projects
Director; Infrastructure & Investment Director; IT Director;
Shares has the meaning set out in recital (B);
Significant Customer has the meaning set out in title 17 of Schedule 2;
Significant Supplier has the meaning set out in title 17 of Schedule 2;
Signing Date means the date of execution of this Agreement;
Software means any computer program, application, middleware, firmware,
microcode and other software, including operating systems, software
implementations of algorithms, models and methodologies, in each case, whether
in source code, object code or other form or format, including libraries,
subroutines and other components thereof, and all documentation relating
thereto;
Specific Indemnities has the meaning set out in Clause 10.1;
Spot Exchange Rate means, with respect to any Damages for which the Purchaser
submits a Claim Notice pursuant to Clause 8.3 or Clause 10.2, the average of the
USD/EUR exchange spot rate at close of business on the last three (3) Business
Days prior to the date on which Sellers’ indemnification obligations with
respect to such Claim Notice are finally determined, as published on the website
of the European Central Bank (save for purposes of Clause 9.2.1 where the
calculation date shall be the date on which the Damage is deemed to have been
incurred by the Purchaser and/or the Group Companies);
Tax means any direct or indirect taxes and social security charges, in each
case, including applicable interest and penalties, which any of the Group
Companies is required to pay, withhold or collect, including any income taxes,
capital gains taxes, real property taxes, stamp duties, V.A.T., excise taxes,
employee withholding taxes and social security;
Tax Return means all tax returns, declarations, statements, reports, schedules,
tax slips, forms and information returns and any amended tax return related to
Taxes filed or required to be filed in any jurisdiction;
Tax Savings has the meaning set out in Clause 9.8.3;
Tax Warranties means the Sellers’ Representations and Warranties set out in
title 11 of Schedule 2;






SC1:4604020.13A                                        17 of 54

--------------------------------------------------------------------------------








Title Warranties means the Sellers’ Representations and Warranties set out in
title 3 of Schedule 2;
Transaction means the sale of the Shares by the Sellers to the Purchaser;
Transaction Documents means this Agreement (including its Schedules and Annexes)
and the Escrow Agreement;
USB Sticks has the meaning set out in Schedule 3;
Value of the Existing Operational Hedges means the mark-to-market value at
Closing of the Existing Operational Hedges remaining at Closing as communicated
to the Group Companies by the financial institutions that operate as
counterparties to the Group Companies with respect to the Existing Operational
Hedges, excluding, for the avoidance of doubt, Existing Operational Hedges
expired between Signing and Closing and new operational hedges entered into
between Signing and Closing;
VDR Main Room USB Sticks has the meaning set out in Schedule 3;
VDR Clean Rooms USB Sticks has the meaning set out in Schedule 3.
1.1
Where in this Agreement a Dutch or French term is given in italics or in italics
and in brackets after an English term and there is any inconsistency between the
Dutch or French and the English, the meaning of the Dutch or French term shall
prevail.

1.2
References to EUR mean the Euro currency. References to USD mean the US Dollar
currency.

1.3
All periods of time set out in this Agreement shall be calculated from midnight
to midnight in Belgium. They shall start on the day following the day on which
the event triggering the relevant period of time has occurred. The expiration
date shall be included in the period of time. If the expiration date is not a
Business Day, the expiration date shall be postponed until the next Business
Day. Unless otherwise provided herein, all periods of time shall be calculated
in calendar days.

1.4
Article, clause, schedule and annex headings and captions are for convenience
only and shall not affect or limit the construction or interpretation of this
Agreement.

1.5
A reference in this Agreement to a person shall include any individual, company,
corporation, firm, government, state or agency of a state or any association,
trust or partnership (whether or not having legal personality).

1.6
A reference in this Agreement to a company shall be construed so as to include
any company, corporation or other body corporate or other legal entity, wherever
and however incorporated or established, and shall include any legal entity or
entities into



SC1:4604020.13A                                        18 of 54

--------------------------------------------------------------------------------




which such company may be merged by means of a statutory merger or into which it
may be split by means of a statutory de-merger.
1.7
A reference in this Agreement to the singular shall, unless the context
otherwise requires, include a reference to the plural and vice versa.

1.8
The words include, including and all forms and derivations thereof shall mean
including but not limited to.

1.9
When the words shall cause or shall procure that (or any similar expression or
any derivations thereof) are used, the Parties refer to the Belgian legal
concept of sterkmaking / porte-fort but this shall also include a guarantee by
the relevant party of the due and timely performance of all actions, agreements
and obligations to be performed by the relevant third party under the terms and
conditions of this Agreement.

2
Sale and Purchase

2.1
On the terms and subject to the conditions of this Agreement, each Seller hereby
sells and the Purchaser hereby purchases the Shares set opposite each Seller’s
name in Schedule 1.

2.2
The Shares are sold free from any Encumbrances and together with all rights
attaching thereto, including all rights to dividends relating to the current
accounting year.

2.3
The ownership of the Shares will be transferred to the Purchaser on Closing
against payment of the Final Purchase Price in accordance with Clause 3.



3
Purchase Price Mechanism

3.1
Final Purchase Price

The purchase price for the Shares shall be equal to the Initial Purchase Price
calculated in accordance with Clause 3.2, adjusted, as the case may be, with the
amount of the Price Adjustment in accordance with Clause 3.3 (as so adjusted,
the Final Purchase Price).


3.2
Initial Purchase Price

The initial purchase price for the Shares amounts to USD 650,000,000 (six
hundred and fifty million US dollar), reflecting the Agreed Enterprise Value on
a fully consolidated basis (the Initial Purchase Price).




SC1:4604020.13A                                        19 of 54

--------------------------------------------------------------------------------




3.3
Price Adjustment

3.3.1
The Initial Purchase Price will be adjusted based on the Closing Accounts, as
follows (the Price Adjustment):

-
the Initial Purchase Price will be decreased by an amount equal to the Net Debt,
converted into USD at the Guaranteed Exchange Rate;

-
If the amount of Net Working Capital as at Closing exceeds the Net Working
Capital Ceiling, the Initial Purchase Price will be increased by an amount equal
to such excess, converted into USD at the Guaranteed Exchange Rate; and

-
If the amount of Net Working Capital as at Closing is lower than the Net Working
Capital Floor, the Initial Purchase Price will be decreased by an amount equal
to such shortfall, converted into USD at the Guaranteed Exchange Rate;

provided that the Initial Purchase Price shall be preliminarily adjusted on the
Closing Date based on the pre-Closing best estimate of the Sellers of the
Closing Accounts using the best estimates of balance sheet amounts using the
most recently available balance sheet prior to the Closing Date (including for
the avoidance of doubt the year-end adjustments that would be included if the
Closing Date were a fiscal year-end) as a starting point for the analysis (the
Best Estimate), acting reasonably, of the amounts set forth in Clause 3.3.1 and
will be further adjusted post-Closing based on the amounts set forth in
Clause 3.3.1 as at the Closing Date in accordance with Clause 3.3.2 based on the
Closing Accounts with respect to such amounts. The Sellers will provide a draft
of the Best Estimate five (5) Business Days prior to Closing and take into
consideration all reasonable comments of the Purchaser prior to Closing. All
underlying calculations shall be made in EUR; the resulting adjustments to Net
Debt or Net Working Capital, if any, shall be expressed in USD using the
Guaranteed Exchange Rate.
Both the Best Estimate and any amounts payable further to Clause 3.3.4 shall be
payable to the Sellers in Euro and the USD amounts determined further to this
Clause 3 shall for such purposes be converted into EUR at the Guaranteed
Exchange Rate, save for the Holdback Amount and the Escrow Amount which will be
paid to the Escrow Agent in USD.


3.3.2
Within ninety (90) days of the Closing Date, the Purchaser shall cause to be
prepared an audited consolidated balance sheet of the Company (including, for
the avoidance of doubt, the year-end adjustments that would be included if the
Closing Date were a fiscal year-end) as at Closing (without taking into account
any circumstances resulting solely from the transactions contemplated hereby
other than costs incurred as result of paying off the outstanding indebtedness
of the Group and any outstanding financial instruments, listed in Schedule 5, up
to a maximum amount of EUR 3,304,400 (three million three hundred four thousand
four hundred euros), to be decreased by the related tax effect) and a statement
calculating the adjustments referred to in Clause 3.3.1, prepared in accordance
with Belgian GAAP, applied consistently in accordance with prior years (provided
that if the application in prior periods is not reconcilable with Belgian GAAP,
then Belgian GAAP takes precedence) (collectively, the Closing Accounts). All
underlying calculations shall be made in EUR; the resulting adjustments to Net
Debt or Net Working Capital, if any, shall be expressed in USD using the
Guaranteed Exchange Rate. The Purchaser shall provide details of any variance
between the calculation of the Price Adjustment and the Final Purchase Price
resulting therefrom based on the Closing Accounts and the Best Estimate.



SC1:4604020.13A                                        20 of 54

--------------------------------------------------------------------------------




The Purchaser shall deliver or cause to be delivered to the Sellers’
Representative (for and on behalf of the Sellers) the Closing Accounts and the
statement comprising the details of any variance between the Best Estimate and
the calculation of the Price Adjustment and the Final Purchase Price resulting
therefrom based on the Closing Accounts within ninety (90) days of the Closing
Date, and the Purchaser shall, subject to appropriate confidentiality
undertakings being entered into, provide the Sellers’ Representative (and its
advisors) reasonable access to all relevant documents, books, records and
working papers used in preparation of the Closing Accounts or useful for
verifying the Closing Accounts and the calculation of the Price Adjustment and
the Final Purchase Price resulting therefrom, to the extent reasonably required
for such review and will and shall cause the internal accounting personnel of
the Group Companies to fully cooperate with and assist the Sellers’
Representative (and its advisors) with its review.


3.3.3
The Sellers’ Representative shall have thirty (30) Business Days from the date
it receives the Closing Accounts to review the Closing Accounts, and to inform
the Purchaser in writing of its disagreement (an Objection) with the Closing
Accounts or the calculation of the Price Adjustment and the Final Purchase Price
resulting therefrom based on the Closing Accounts, if any. If the Sellers’
Representative raises no Objection within such thirty (30) Business Day period,
the Closing Accounts shall be deemed to have been accepted by the Sellers’
Representative (for and on behalf of the Sellers) and shall become binding upon
the Sellers and the Purchaser. If the Sellers’ Representative delivers an
Objection to the Purchaser within such thirty (30) Business Day period, the
Purchaser and the Sellers’ Representative, for and on behalf of the Sellers,
shall then attempt in good faith to resolve their disagreement(s) within thirty
(30) Business Days from the time the Objection is received (the Resolution
Period). If the Sellers’ Representative, for and on behalf of the Sellers, and
the Purchaser are unable to resolve their disagreement(s) with respect to the
Closing Accounts within the Resolution Period, such dispute shall be submitted
to the Independent Auditor in accordance with Clause 3.4.



3.3.4
If the Best Estimate paid by the Purchaser to the Sellers at Closing is higher
than the price payable to the Sellers hereunder as finally adjusted in
accordance with the provisions of this Clause 3.3, then the difference,
converted into USD at the Guaranteed Exchange Rate, shall be paid by the Sellers
to the Purchaser through a distribution to the Purchaser by the Escrow Agent to
the extent possible out of the Holdback Amount (but not, for the avoidance of
doubt, from the Escrow Amount) promptly and in any event within five (5)
Business Days of the final determination of the Final Purchase Price as
contemplated hereunder and from the Sellers, if the Holdback Amount is
insufficient. If the Best Estimate paid by the Purchaser to the Sellers at
Closing is lower than the price payable to the Sellers hereunder as finally
adjusted in accordance with the provisions of this Clause 3.3, then the
difference shall be paid by the Purchaser to the Sellers promptly and in any
event within five (5) Business Days of the final determination of the Final
Purchase Price as contemplated hereunder.











SC1:4604020.13A                                        21 of 54

--------------------------------------------------------------------------------




3.4
Independent Auditor

3.4.1
If the Parties are unable to reach an agreement as set forth in Clause 3.3.3,
the matters of contention shall be settled by an independent audit firm of good
international repute not being the statutory auditor of the Company or any of
the Group Companies, the Sellers, the Purchaser or of any of their Affiliates
and which has not provided services to any of these persons over the three (3)
years preceding the Closing Date, as the Sellers and the Purchaser shall agree
or, failing agreement, appointed by the Chairman of the Institut des réviseurs
d’entreprises / Instituut der bedrijfsrevisoren (the Independent Auditor). In
doing so, the Independent Auditor shall perform a mission within the meaning of
section 1592 of the Belgian Civil Code. The Independent Auditor shall be
requested to make its decision on the matters in dispute (excluding any other
items) within twenty (20) Business Days of confirmation and acknowledgement by
the Independent Auditor of its appointment.



3.4.2
The Independent Auditor shall act on the following basis:

-
the Independent Auditor shall determine the procedure to be followed in deciding
the matter, it being understood that it shall allow the Parties to make written
statements on the disputed matter;

-
the Seller and the Purchaser shall each provide (and to the extent they are
reasonably able to do so, shall procure that their respective accountants,
employees or advisors provide) the Independent Auditor promptly with all
information which it reasonably requires and the Independent Auditor shall be
entitled (to the extent considered appropriate by it) to base its opinion on
such information and on the accounting and other records of the Company;

-
the Independent Auditor shall determine values of Net Debt and Net Working
Capital within the range presented by the Parties, applying the definitions of
Net Debt and Net Working Capital as set out in this Agreement and calculated in
accordance with Schedule 6 and Schedule 7 respectively; and

-
the decision of the Independent Auditor shall (in the absence of manifest error
or manifest breach of the principles set out in this Agreement) be final and
binding upon the Parties.

3.4.3
The fees and expenses of the Independent Auditor shall be borne by the Parties
in the same proportion as the aggregate amount of the disputed matters submitted
to the Independent Auditor bears to the matters successfully disputed by such
Party (as finally determined by the Independent Auditor) or in such other
proportions as the Independent Auditor shall determine.









SC1:4604020.13A                                        22 of 54

--------------------------------------------------------------------------------




4
Conditions Precedent

4.1
General

The obligations of the Parties to complete the Transaction are subject to the
fulfilment of each of the following conditions precedent on or before 9 a.m.
(CET) on the Long Stop Date:
4.1.1
there not being in effect on the Closing Date any (executive) order or judgment
enacted or issued by a Regulatory Authority or court of competent jurisdiction
restricting the Closing of the envisaged Transaction;

4.1.2
the Regulatory Authorities of the European Union and of the United States of
America competent to grant clearance to the Transaction having issued a
clearance decision in compliance with the applicable Antitrust Laws (either
unconditionally or under conditions acceptable to the Purchaser in accordance
with Clause 4.3.4), or the relevant periods after filing a complete notification
having expired without the relevant Regulatory Authority issuing a decision with
the result that the relevant Regulatory Authority is deemed, under the
applicable Antitrust Laws, to have granted approval of the Transaction (the
Competition Condition); and

4.1.3
there not having occurred a Material Adverse Change since the date of this
Agreement.

4.2
Conditions to the Obligations of the Purchaser

In addition to the satisfaction of the conditions precedent set forth in Clause
4.1, the obligations of the Purchaser to complete the Transaction are further
subject to the fulfilment of each of the following conditions precedent
(together with the conditions precedent set forth in Clause 4.1, the Conditions
Precedent) on or before 9 a.m. (CET) on the Long Stop Date:


4.2.1
the profit certificates issued by Asco Industries NV to the benefit of FPIM NV /
SFPI SA having been fully and finally purchased by the Company (the price being
paid therefore and any other taxes, withholdings to be made, costs or expenses
incurred as a result thereof being treated as a Net Debt item to the extent not
already paid at the latest on Closing) and there shall be no further right for
FPIM NV / SFPI SA nor any further obligation on the Group Companies towards FPIM
NV / SFPI SA further to such profit certificates or the purchase agreement
following such purchase;

4.2.2
all shares issued by Asco Aerospace Serviços de Representação Ltda. (Asco
Brazil) having been fully and finally purchased by Christian Boas or any other
Seller or any Affiliate of a Seller other than a Group Company; and

4.2.3
with respect to the change of control clauses included in the commercial
agreements listed in Schedule 11, third party consent to the change of control
or a waiver by the third party of the benefit of the change of control clauses
having been obtained by the Parties.





SC1:4604020.13A                                        23 of 54

--------------------------------------------------------------------------------




4.3
Satisfaction of Conditions Precedent

4.3.1
The Parties shall (and, to the extent applicable, the Sellers shall cause the
Group Companies to) use their Commercially Reasonable Efforts (save with respect
to the Competition Condition, where Clause 4.4 hereafter will apply) to ensure
that the Conditions Precedent are satisfied as soon as reasonably practicable
and on the Long Stop Date at the latest. Notwithstanding section 1179 of the
Belgian Civil Code, the fulfilment of the Conditions Precedent set out in
Clause 4.1 shall have no retroactive effect regarding this Agreement.

4.3.2
Where any Condition Precedent is capable of being waived (in whole or in part),
the Parties may jointly (or, with respect to a Condition Precedent set out in
Clauses 4.2.1 through 4.2.3, the Purchaser may) waive in writing that Condition
Precedent at any time on or before the Closing Date and that Condition Precedent
(or, where applicable, that part of it) will be deemed to have been satisfied by
such waiver.

4.4
Conduct of Competition filing

4.4.1
After execution of this Agreement the Purchaser shall be solely responsible for
obtaining all consents, approvals, clearances, waivers or actions of the
Regulatory Authorities required under applicable Antitrust Law to be made or
obtained necessary to fulfil the Competition Condition as soon as possible. The
Sellers undertake to reasonably cooperate with the Purchaser by providing all
required information and to assist in such filings.

4.4.2
The Purchaser shall promptly notify the Sellers in advance of any notification,
submission, response or other communication which it proposes to make or submit
to any Regulatory Authorities pursuant to Clause 4.4.1 (including, but not
limited to the submission of pre-notifications, appearances, presentations,
memoranda, definitive filings and any proposed understandings, undertakings or
agreements with the Regulatory Authorities) and at the same time provide the
Sellers with drafts and copies thereof and any supporting documentation or
information reasonably requested by the Sellers, it being understood that such
copies or documentation may be redacted in order to avoid the communication of
business secrets of the Purchaser. The Purchaser undertakes to take due
consideration of any reasonable comments which the Sellers may have and to use
its reasonable efforts to provide the Sellers with sufficient time to make such
comments.



4.4.3
The Purchaser agrees to keep the Sellers fully informed as to the progress of
any enquiry by the Regulatory Authorities in the context of the Competition
Condition.



4.4.4
Where necessary to remove any impediments, restrictions, or conditions that
prevent the fulfilment of the Competition Condition, the Purchaser agrees to use
its Commercially Reasonable Efforts to offer and agrees to accept, in each of
such jurisdictions, any remedies that are required to obtain such competition
clearance that do not adversely impact the economic value of the Transaction to
Purchaser (other than impacts that in the aggregate only have a De Minimis
economic impact), it being stipulated for the avoidance of doubt that any remedy
that includes a divestiture of any assets of the Group or the Purchaser’s Group
shall be deemed to have a more than De Minimis economic impact. In this view and
without prejudice to the generality of the foregoing, as soon as any Regulatory
Authority reasonably expresses, formally or informally to Purchaser, any
concerns about the impact of the Transaction, the Purchaser shall promptly
inform the Sellers and their legal advisors and keep them informed in advance of
the measures that the Purchaser is considering to



SC1:4604020.13A                                        24 of 54

--------------------------------------------------------------------------------




take, or the commitments that it is considering to propose, in order to resolve
these concerns as the case may be.


4.5
Notification of satisfaction of Conditions Precedent

4.5.1
The Parties shall keep each other promptly informed of any progress towards the
satisfaction of the Conditions Precedent and shall notify the other Parties
immediately upon and not later than one (1) Business Day after becoming aware of
the satisfaction of any of the Conditions Precedent.

4.5.2
The Sellers shall notify the Purchaser immediately upon and not later than one
(1) Business Day after becoming aware of any (executive) order or judgment
restricting the Closing of the envisaged Transaction as set out in Clause 4.1.1.



4.5.3
The Purchaser shall, in reliance on the information provided by the Group
Companies and the Sellers, investigate and decide whether the proposed
Transaction will have to be notified to any Regulatory Authority in accordance
with applicable Antitrust Law, and the Purchaser will be solely liable (subject
to the immediately following sentence), including vis-à-vis the Sellers, for any
liabilities or fines resulting from the lack of notification, the late
notification and/or the lack of clearance in any jurisdiction, subject to the
Sellers, in accordance with their undertaking in Clause 4.4.1, having reasonably
cooperated with, and having caused the Group Companies to reasonably cooperate
with, the Purchaser by providing all reasonably required information to the
extent reasonably able to produce and assisting the Purchaser in making its
proper analysis. Notwithstanding the foregoing, to the extent the analysis of
the Purchaser is based on information provided by the Group Companies or the
Sellers, the Sellers shall be liable vis-à-vis the Purchaser for any damage
resulting from such information being materially incorrect, inaccurate or
incomplete.



4.6
Failure to satisfy the Conditions Precedent

4.6.1
If any of the Conditions Precedent, which has not been waived in accordance with
Clause 4.3.2, becomes impossible to satisfy before the Long Stop Date, each of
the Parties shall have the right to terminate this Agreement by giving five (5)
Business Days advance notice to the other Parties. Provided that the Conditions
Precedent are not all waived or satisfied in accordance with this Agreement
within such five (5) Business Days notice period, this Agreement shall
automatically terminate at the end of such five (5) Business Days period. If the
Parties do not issue any notice pursuant to this Clause and any of the
Conditions Precedent remains unsatisfied on the Long Stop Date, this Agreement
shall in any case automatically terminate on the Long Stop Date by force of law
and without need for notice.



















SC1:4604020.13A                                        25 of 54

--------------------------------------------------------------------------------




4.6.2
If this Agreement is terminated pursuant to Clause 4.6.1 above, all rights and
obligations of the Parties hereunder shall terminate except for this
Clause 4.6.2 and Clauses 1 (Definition and Interpretation), 17
(Confidentiality), 19 (Notices), 24 (Costs and Expenses), 25 (General
Provisions) and 26 (Governing Law and Competent Courts), which shall survive the
termination of this Agreement. Such termination shall occur without any
liability of any Party to the other Party, provided the fact that a Condition
Precedent has not been satisfied does not result from a breach of a Party’s
obligations under this Clause 4 (in which case such Party will become liable
towards the other Party).



5
Closing

5.1
General

Closing shall take place at the offices of Eubelius CVBA, Louizalaan 99, 1050
Brussels on the last Business Day of the month in which all the Conditions
Precedent are satisfied or, where permitted, waived and the Parties have
notified each other thereof or at such other place and time and on such other
date as the Parties may agree. If such date is less than ten (10) Business Days
after the date on which all the Conditions Precedent are satisfied or waived and
notified as aforesaid, the Closing shall take place on the last Business Day of
the following month.
5.2
Seller’s obligations

At Closing, the Sellers shall do the following or procure the following to be
done (Sellers’ Closing Obligations):
5.2.1
record the transfer of the Shares in the share register of the Company;

5.2.2
provide a receipt for the payment of the Best Estimate less the Escrow Amount
and the Holdback Amount;

5.2.3
provide the original letters of resignation of the Resigning Directors and the
Resigning Officers that are set out in Schedule 8;

5.2.4
provide the share register of the Company; and

5.2.5
enter into the Escrow Agreement.













SC1:4604020.13A                                        26 of 54

--------------------------------------------------------------------------------




5.3
Purchaser’s obligations

At Closing, the Purchaser shall do the following or procure the following to be
done (Purchaser’s Closing Obligations):
5.3.1
enter into the Escrow Agreement;

5.3.2
transfer the Best Estimate less the Escrow Amount and the Holdback Amount in
immediately available funds on the Sellers’ bank accounts indicated in Schedule
1 with value as of Closing Date;

5.3.3
transfer the Escrow Amount and the Holdback Amount to the Escrow Agent in its
capacity as such pursuant to the Escrow Agreement;

5.3.4
countersign the share register of the Company;

5.3.5
hold special shareholders’ meetings or, as the case may be, special meetings of
the (equivalent) competent corporate bodies of all Group Companies (except for
Flabel Corporation NV and Belairbus NV, where such special meetings shall be
held as soon as possible after Closing), which shall:

5.3.5.1
acknowledge the resignation of the Resigning Directors and the Resigning
Officers, it being understood that the resignation of the Resigning Officers
shall be limited to their mandate listed in Schedule 8 and shall thus not
include termination of any other function or position they may hold in any of
the Group Companies or termination of their agreement with any of the Group
Companies;

5.3.5.2
grant unconditional discharge to the Resigning Directors and the Resigning
Officers;

5.3.5.3
modify the articles of association to the extent necessary in view of the
Transaction; and

5.3.5.4
appoint new directors and officers, to the extent required by Law;

5.3.6
deliver to the Sellers:

5.3.6.1
a copy of (or extract from) the minutes of the meeting of the board of directors
of the Purchaser authorising the Purchaser to enter into and perform its
obligations under this Agreement, certified to be a true and complete copy (or
extract) by a director or the secretary of the Purchaser; and

5.3.6.2
a receipt for the share register of the Company.



5.4
Further actions

The Parties shall further take such action at Closing and shall deliver and sign
such documents as shall reasonably be required to be taken, delivered or signed
in order to complete the Transaction.


SC1:4604020.13A                                        27 of 54

--------------------------------------------------------------------------------




The Purchaser shall furthermore procure to do what is necessary for the
publication of the resignation of the Resigning Directors and the Resigning
Officers and the appointment of the new directors and officers of all Group
Companies, and shall procure that the Resigning Directors and the Resigning
Officers of all Group Companies who resigned on Closing and Brieuc Spindler, who
resigned from the executive committee of Asco Industries NV/SA in 2018, are
granted unconditional discharge at the next annual general shareholders’ meeting
(or, as the case may be, at the next meeting of the (equivalent) competent
corporate body) for the exercise of their mandate for the period from the last
annual general shareholders’ meeting (or, as the case may be, of the last annual
(equivalent) competent corporate body meeting) held prior to the Closing Date up
until the Closing Date.
5.5
Breach of Closing Obligations

5.5.1
If a Party fails to comply with its obligations under Clauses 5.2 and 5.3 such
that the Closing has not occurred, the other, non-breaching Party shall have the
right to terminate the Agreement by giving three (3) Business Days advance
notice to the breaching Party. The Agreement will only terminate if the
breaching Party fails to remedy the breach of its obligations under Clauses 5.2
and 5.3 within such notice period of three (3) Business Days.



5.5.2
The right of the non-breaching Party to terminate the Agreement pursuant to
Clause 5.5.1 shall be without prejudice to the right of the non-breaching Party
to seek specific performance of this Agreement and/or to exercise any other
remedy available to it in accordance with this Agreement or by Law.



5.6
Simultaneous occurrence

Each of the actions of the Seller at Closing shall be subject to the occurrence
of the actions required from the Purchaser at Closing and vice versa, and all
actions referred to in Clauses 5.2 and 5.3 shall be deemed to take place
simultaneously on the Closing Date.


5.7
Waiver of Closing Obligations

5.7.1
The Purchaser may at any time waive or defer some or all of the Seller’s Closing
Obligations.

5.7.2
The Seller may at any time waive or defer some or all of the Purchaser’s Closing
Obligations.

6
Pre-Closing Covenant

6.1
Ordinary course of business

6.1.1
Except as otherwise contemplated hereby or as required by Law, the Sellers shall
use Commercially Reasonable Efforts to keep the business as presently conducted
by the Group intact in all materials respects, including maintaining its present
operations, physical facilities, working conditions and material relationships
with suppliers and customers, consistent with Sellers’ policies and practices.





SC1:4604020.13A                                        28 of 54

--------------------------------------------------------------------------------




6.1.2
Nothing contained in this Agreement shall give the Purchaser, directly or
indirectly, the right to control or direct the operations of the Group prior to
the Closing. Prior to the Closing, the Sellers shall exercise, consistent with
the terms and conditions of this Agreement, complete control and supervision
over the Group’s operations in compliance with this Agreement.

6.1.3
Notwithstanding anything to the contrary herein, as from the Signing Date until
the earlier of the Closing Date or the Long Stop Date, the Sellers shall use
Commercially Reasonable Efforts to procure that the Group Companies shall
refrain, except in the ordinary course of business, from any of the following
actions without the Purchaser’s prior consent (which shall not be unreasonably
delayed or withheld):

(i)
declare, make or pay any dividend (unless to another Group Company);

(ii)
create, issue or redeem any shares or other securities (other than a redemption
or (re)purchase of the profit certificates issued by Asco Industries NV and of
the shares of Group Companies held by the Sellers in accordance with
Clause 6.2);



(iii)
increase or decrease its share capital or otherwise amend its articles of
association;



(iv)
enter into a liquidation, a merger, a de-merger or otherwise enter into a
material restructuring;



(v)
incur any expenditure individually exceeding EUR 250,000 (two hundred fifty
thousand euro), or incur expenditures in the aggregate exceeding EUR 1,000,000
(one million euro) or defer any capital expenditure currently in the budget of
any Group Company;



(vi)
dispose of or acquire any assets with an individual or aggregate value in excess
of EUR 250,000 (two hundred fifty thousand euro);



(vii)
incur any indebtedness for borrowed money in excess of EUR 250,000 (two hundred
fifty thousand euro) or incur indebtedness for borrowed money in the aggregate
exceeding EUR 1,000,000 (one million euro), other than indebtedness owing to any
Group Company or indebtedness arising in the ordinary course of business
consistent with past practice;



(viii)
not amend nor terminate any Material Contract;



(ix)
enter into any new hedge contract or modify the terms of any of the Existing
Operational Hedges;



(x)
agree, conditionally or otherwise, to do any of the foregoing;









SC1:4604020.13A                                        29 of 54

--------------------------------------------------------------------------------




unless if:
(A)
such action is provided for in the 2018 budget of Asco Industries NV and its
subsidiaries, as approved by the board of directors of Asco Industries NV
(including, for the avoidance of doubt, any capital expenditure (but not any
deferral) provided therein);

(B)
such action constitutes a transaction bonus or similar incentive payment that
has become due and payable in connection with the Transaction;

(C)
such action is required by any applicable Law or is consistent with past
practice; or

(D)
such action has been made in view of a timely and proper performance of any of
the Transaction Documents, including, for the avoidance of doubt, terminating
the agreements with the Resigning Directors or Resigning Officers and any
payments to any of the Resigning Directors, other than the Sellers and their
Affiliated companies, in respect of the termination of their agreements; or

(E)
such action is disclosed in Schedule 4.

For the avoidance of doubt, any amounts expressed in euro in this 6.1.3 shall be
converted into US dollar at the Guaranteed Exchange Rate, if relevant.


6.1.4
In applying and enforcing Clause 6.1 the Sellers and the Purchaser shall act
vis-à-vis each other in accordance with the principles of reasonableness and
fairness giving due consideration to all relevant circumstances. The Purchaser
shall reply within five (5) Business Days in writing to Sellers’ requests for
consent under Clause 6.1.3(i-iv) and Clause 6.1.3(x) in so far as it intends to
refer to Clause 6.1.3(i-iv), such consent not to be unreasonably withheld. If
the Purchaser does not respond to the proposed action within such five (5)
Business Day response period, it shall be deemed to have approved the Sellers’
request for consent. The Purchaser shall reply within two (2) Business Days in
writing to Sellers’ requests for consent under the other provisions of this
Clause 6.1.3, such consent not to be unreasonably withheld. If the Purchaser
does not respond to the proposed action within such two (2) Business Day
response period, it shall be deemed to have approved the Sellers’ request for
consent.



6.2
Shares held directly by the Sellers in Group Companies

Christian Boas or any other Seller or Affiliate of a Seller shall purchase the
shares issued by Asco Brazil, record such transfer in the share register and
provide evidence thereof to the Purchaser at the latest on Closing. Except for
the shares held directly by Christian Boas in Asco Finance USA NV, the Sellers
shall sell any shares they hold in any Group Company other than the Company to
the Company or any of its subsidiaries, record such transfers in the share
registers and provide evidence thereof to the Purchaser before at the latest on
the Closing Date.




SC1:4604020.13A                                        30 of 54

--------------------------------------------------------------------------------




6.3
Financing Cooperation

6.3.1
The Sellers shall cause the Group Companies to provide to Guarantor, and shall
use Commercially Reasonable Efforts to cause representatives of the Group
Companies to provide to Guarantor, on a reasonably timely basis, all cooperation
reasonably requested by Guarantor in connection with the arrangement and
marketing of any debt financing (including any issuance of debt securities by
Guarantor or Purchaser) incurred in connection with the transactions
contemplated hereunder and the repayment of the indebtedness listed on Schedule
5, including by: (i) furnishing Guarantor and its financing sources as promptly
as reasonably practicable with such financial and other pertinent information
regarding the Group Companies as may be reasonably requested by Guarantor or
Guarantor’s financing sources, including access to and cooperation with the
Company’s accountants, (ii) reasonably cooperating with Guarantor’s financing
sources and their respective agents with respect to their due diligence,
including by giving access to documents relating to the Group Companies for
diligence in connection with capital markets transactions,(iii) furnishing
Guarantor and Guarantor’s financing sources promptly with all documentation and
other information required by any Governmental Authority under applicable know
your customer and anti-money laundering rules and regulations, including the
PATRIOT Act, (iv) arranging for customary payoff letters, lien terminations and
instruments of discharge to be delivered at Closing providing for the payoff,
discharge and termination on the Closing Date of the outstanding indebtedness of
the Group and any outstanding financial instruments, listed in Schedule 5,
(v) facilitating the execution and delivery at the Closing of definitive
documents related to any debt financing at the Closing (provided that no
obligation of the Group Companies under any such document shall be effective
prior to Closing) and (vi) assisting Guarantor in the satisfaction of conditions
precedent set forth in any debt financing to the extent the satisfaction of such
conditions requires the cooperation of or is within the control of the Group
Companies. Nothing in this Clause 6.3.1 shall require such cooperation to an
extent that would reasonably interfere with the business or operations of any
Group Company; if, in the reasonable opinion of the Company, additional
resources must be hired to allow any Group Company to do so, the reasonable
expenses thereof shall be borne by the Purchaser. The Company hereby consents to
the use of the logos of the Group Companies in connection with the syndication
or marketing of any debt financing, provided that such logos are not used in a
manner that would reasonably be expected to harm or disparage the Group
Companies or their marks and that such documentation explicitly states that
Closing has not yet occurred.



6.3.2
Guarantor shall (i) promptly, upon request by the Company, reimburse the Company
for all reasonable out-of-pocket costs and expenses (including reasonable and
documented attorneys’ fees) incurred by the Group Companies in connection with
the cooperation of the Group Companies contemplated by Clause 6.3.1 and
(ii) indemnify and hold harmless the Group Companies and their respective
directors, officers and representatives from, against and in respect of any
losses imposed on, sustained, incurred or suffered by, or asserted against, any
of them, directly or indirectly relating to, arising out of or resulting from
the arrangement of any debt financing by Guarantor, any other cooperation
pursuant to Clause 6.3, and/or the provision of information utilized in
connection therewith to the fullest extent permitted by applicable Law, except
to the extent such losses arise out of fraud or willful misconduct of the Group
Companies.



SC1:4604020.13A                                        31 of 54

--------------------------------------------------------------------------------




6.3.3
For the avoidance of doubt, none of the financing transactions referred to in
this Clause 6.3 shall have any negative impact on the Net Debt or the Net
Working Capital.



6.4
Works Council

The Sellers have or shall in due time inform and consult with the employees and
their representatives, if any, to the extent required by Law.
6.5
Further assurance with respect to the NMTC Loan Agreement

The Parties shall use Commercially Reasonable Efforts to obtain third party
consent to the Transaction to the extent that such consent is contemplated by
the NMTC Loan Agreement and/or a waiver by such third party of any and all
rights which it may acquire under the NMTC Loan Agreement in connection with the
Transaction, including, without limitation, any termination right, right to
declare a breach or event of default, or right to alter the terms of the NMTC
Loan Agreement.
7
Sellers’ Warranties

7.1
The Sellers represent and warrant to the Purchaser that the statements set out
in Schedule 2 (the Sellers’ Representations and Warranties) are true and
accurate on the Signing Date or on any such earlier date as of which any
Sellers’ Representation or Warranty is expressly made.

7.2
The Sellers represent and warrant to the Purchaser that the Sellers’
Representations and Warranties shall be true and accurate in all material
respects on the Closing Date or on any such earlier date as of which any
Sellers’ Representation or Warranty is expressly made.

7.3
Without prejudice to Clause 25.1 and 25.2, the Sellers’ Representations and
Warranties are the only representations or assurances of any kind given by or on
behalf of the Sellers and collectively and exhaustively reflect characteristics
that the Purchaser may reasonably expect the Shares, the Group and its business
to have. The Purchaser acknowledges and agrees that it has not entered into this
Agreement in reliance on any representation or warranty other than the Sellers’
Representations and Warranties and other than with respect to the Sellers’
Representations and Warranties waives to the fullest extent possible or
permitted under any applicable Law all rights and remedies which might otherwise
be available to it in respect of any such representations, warranties, other
assurances, statements, promises or forecasts (whether written or oral).





















SC1:4604020.13A                                        32 of 54

--------------------------------------------------------------------------------




7.4
In no event are any representations or warranties, express or implied, given by
the Sellers with respect to forecasts, plans, expectations, the feasibility of
any business plans or the future development of the business of any Group
Company and, more broadly, to any fact, circumstance or event dated after the
Signing Date (other than with respect to the accuracy of the Sellers’
Representations and Warranties as of the Closing Date in Clause 7.2), or as the
case may be, any such earlier date as of which any of the Sellers’
Representations and Warranties is expressly made, irrespective of whether these
have been explicitly included in any disclosed document or information.



7.5
The Purchaser acknowledges and agrees that it has performed, with the assistance
of professional advisors, an extensive due diligence investigation with respect
to the Shares, the Group Companies and their respective businesses, activities,
operation, assets, liabilities and financial condition during the period from 8
November 2017 until the Signing Date on the basis of the information provided by
the Sellers and their advisers - amongst others - by way of data room documents
in the Data Room, management presentations and expert calls and the related Q&A
process (the Due Diligence Investigation). The Purchaser acknowledges that the
Due Diligence Investigation was in a form, scope and substance to the
Purchaser’s satisfaction and that it has raised with the Sellers any and all
specific issues which it considered relevant in connection with the transactions
contemplated by this Agreement and obtained satisfactory answers from the
Sellers on all its queries.



7.6
The information contained in the Data Room (an index of which is included in
Schedule 3), this Agreement including the Schedules hereto, the Information
Memorandum and the written answers to questions raised by the Purchaser and its
advisors (copies of which are also included in Schedule 3), any other
information made available to the Purchaser and its advisors in writing, in
interviews, in process letters, in (management or other) presentations (written
records of these interviews; process letters and (management or other)
presentations are also included in Schedule 3) or in any other form, and all
other information which is in the public domain in each case as of the date
hereof shall together be considered the disclosed information (the Disclosed
Information).



8
Indemnification

8.1
The Sellers shall indemnify and hold the Purchaser harmless from and against any
Damage resulting from a breach of any of the Sellers’ Representations and
Warranties (a Breach), it being understood that (without prejudice to
Clause 9.11) (i) for purposes of computing the amount of any Damage
indemnifiable to the Purchaser, both the Damages suffered by the Damages
suffered by the Purchaser and/or any Group Company (as if they had been incurred
by the Purchaser, but without duplication) shall be taken into account, (ii) any
Damage incurred by a Group Company shall be deemed to be incurred by the
Purchaser in the same amount, multiplied by the percentage of the (direct or
indirect) shareholding of the Purchaser in the relevant Group Company acquired
in the framework of this Transaction (save with respect to ASCO Finance USA NV,
where the percentage shall deemed to be 100 %) and maintained up to the moment
the Damages are finally determined, either by mutual agreement among the Parties
or in a final, non-appealable decision in accordance with Clause 26.



SC1:4604020.13A                                        33 of 54

--------------------------------------------------------------------------------




It is thus specified for the avoidance of doubt that the Sellers thus covenant
to indemnify the Purchaser for any Breach up to the amount as is required to put
the Purchaser and/or the Group Companies (if the Damages would have been
indemnifiable to the Group Companies) into the position that it and/or the Group
Companies would have been in, had the Breach not occurred (save for any
difference that may result from the application of the Spot Exchange Rate, if
relevant).
8.2
In the event of a Breach the Purchaser shall submit to the Sellers a claim for
compensation (a Claim).

8.3
The Purchaser shall, after discovery of the circumstances giving rise to such
Claim, promptly and in any event within ten (10) Business Days of the date on
which the Purchaser becomes aware or should have become aware of the relevant
fact, circumstance or matter, notify the Sellers giving such particulars of the
underlying facts as may reasonably be required for a normally prudent seller to
be able to understand the Claim and assess it on its merits to the extent then
available (a Claim Notice). The Claim must also set out in reasonable detail the
fact, circumstance or matter giving rise to the Claim and the relevant
provisions of this Agreement on which it is based, and specify the Purchaser’s
best estimate of its likely amount to the extent then available. Failure to
comply with any of the requirements set forth in this Clause 8.3 shall not
result in the Purchaser forfeiting its right to claim Damages for a Breach, but
limit such right to the extent the liability of the Sellers would have been
increased as a result thereof.



8.4
The Sellers will respond to the Claim Notice (a Claim Response) within twenty
(20) Business Days (the Response Period) after the date that the Claim Notice is
given.



8.5
In connection with any Claim made by the Purchaser against the Sellers, the
Purchaser shall, and shall cause the Group Companies, to make available to the
Sellers on an ongoing basis all such information as the Sellers may reasonably
require for assessing, disputing, resisting, appealing, compromising, defending,
remedying or mitigating the Claim. If and to the extent reasonably required for
the purposes of assessing, disputing, resisting, appealing, compromising,
defending, remedying or mitigating the Claim, the Purchaser shall, and shall
cause the Group Companies, to grant reasonable access to the Group Companies’
management and premises, provided that the obligations of the Purchaser under
this Clause 8.5 are limited to information required for the Sellers’ defence
under the Claim (as the case may be a third party claim).



8.6
If the Sellers dispute the Claim, the Parties will meet promptly to try to
amicably resolve the Claim. If the Parties fail to amicably resolve the Claim
within twenty (20) Business Days of the Claim Response, then the Claim will be
considered unresolved and will be resolved in accordance with Clause 26. The
Purchaser will have until the later of (i) sixty (60) Business Days after giving
the Claim Notice and (ii) two (2) years after the Closing Date to submit the
Claim to arbitration in accordance with Clause 26. If the Purchaser fails to
submit the Claim to arbitration within this period, the Claim will be deemed
dismissed and resolved, and will not be thereafter reasserted.







SC1:4604020.13A                                        34 of 54

--------------------------------------------------------------------------------




8.7
If the Sellers elect not to dispute a Claim described in a Claim Notice, whether
by failing to give a timely Claim Response or otherwise, then the Sellers will
be deemed to have agreed to pay the amount of such Claim to the Purchaser. The
Purchaser shall then be entitled to give notice to the Escrow Agent under the
Escrow Agreement to release such amount from the Escrow Amount to the Purchaser,
and to the extent that such Escrow Amount is not sufficient to satisfy the
Claim, then the Sellers shall promptly pay such required balance of such Claim
to the Purchaser.



8.8
If any amount is to be released from the Escrow Account to the Purchaser in
respect of Damages incurred in EUR, in order to determine the amount of USD to
be released from the Escrow Account, such Damages will converted to USD at the
relevant Spot Exchange Rate. If any Seller is to make a payment directly (as
opposed to through a release of funds from the Escrow Account) to the Purchaser
pursuant to such Seller’s indemnification obligations under this Agreement, such
payment shall be made in the currency of the relevant Damages incurred by the
Purchaser or the relevant Group Company.



8.9
Any payment made by a Seller in respect of a Breach shall be deemed to be a
reduction of the part of the Final Purchase Price that such Seller has received
hereunder.



8.10
The Purchaser acknowledges that the right to claim indemnification in accordance
with this Clause 8 (subject to the limitations set out in this Agreement) shall
be the sole and exclusive remedy of the Purchaser in respect of any Breach under
this Agreement. The Purchaser expressly and irrevocably waives to the fullest
extent permitted by Law, all rights and remedies it might have under Belgian law
or otherwise in respect of any Breach, including the right to seek the
termination of this Agreement in court (at any time, including after Closing)
pursuant to section 1184 of the Belgian Civil Code.



8.11
If the receipt of any amount of Damages results in an effective Tax payment by
the Purchaser, the amount payable shall be grossed up by such amount as will
ensure that after effective payment of such Tax there shall be left a sum equal
to the amount which would otherwise be payable, it being understood that if at
the time of payment of the Damages the exact amount of such Taxes cannot be
determined, the Parties shall take into account a fair estimate of such Taxes in
order to determine the amount of Damages. Such estimate shall be adjusted as
soon as the actual amount of Taxes has been determined and paid.



















SC1:4604020.13A                                        35 of 54

--------------------------------------------------------------------------------




9
Limitations on indemnification

9.1
Disclosure

Notwithstanding any other provisions of this Agreement, the Sellers shall not be
in Breach (as defined above), and shall not be liable in respect of any Breach
to the extent that, at Signing, the Purchaser was or should have been aware of
such Breach, because the facts and circumstances giving rise thereto:
9.1.1
were Fairly Disclosed to the Purchaser on the basis of the Disclosed
Information; or

9.1.2
have been Fairly Disclosed, or excepted, in the Sellers’ Representations and
Warranties themselves and/or otherwise in this Agreement and/or in the schedules
hereto.

9.2
Minimum claims and basket

9.2.1
No indemnification shall be due for any individual Breach in respect of which
the amount of the Damages to which the Purchaser would otherwise be entitled is
less than USD 100,000 (USD hundred thousand); provided, that, for the purpose of
determining if such threshold is exceeded, Damages incurred in EUR shall be
converted into USD at the relevant Spot Exchange Rate. Claims arising from
similar related facts, matters or circumstances shall be aggregated for the
purposes of this Clause 9.2.1.



9.2.2
The Purchaser shall not be entitled to recover any Damages in respect of any
Breach unless the aggregate amount of Damages in respect of all Breaches for
which indemnification is owed exceeds USD 3,000,000 (USD three million);
provided, that, for the purpose of determining if such threshold is exceeded,
Damages incurred in EUR shall be converted into USD at the relevant Spot
Exchange Rate (the Basket), it being understood that (i) in case the Basket is
exceeded the full amount shall be due including the amount of the Basket and
(ii) Breaches for which the Sellers are not held to indemnify the Purchaser
pursuant to Clause 9.2.1 are not taken into account to calculate the Basket.



9.3
Maximum liability

The maximum aggregate liability of the Sellers under this Agreement shall not
exceed USD 92,500,000 (USD ninety-two million five hundred thousand); provided,
that, for the purpose of determining if such threshold is exceeded, Damages
incurred in EUR shall be converted into USD at the relevant Spot Exchange Rate.
9.4
Time limitations

Without prejudice to Clause 8.3, the Sellers shall not be in Breach (as defined
above), and shall not be liable in respect of any Breach unless a Claim is
given:












SC1:4604020.13A                                        36 of 54

--------------------------------------------------------------------------------




9.4.1
for all Breaches other than for Breaches of the Title Warranties and the Tax
Warranties, eighteen (18) months after Closing;

9.4.2
for Breaches of the Title Warranties, ten (10) years and three (3) months after
Closing; and

9.4.3
for Breaches of the Tax Warranties, before or on the date on which the matter
giving rise to the Claim is barred by applicable statute of limitation increased
with three (3) months.

9.5
Contingent liabilities

The Sellers shall have no obligation to reimburse Damages to the Purchaser in
respect of any liability which is contingent (voorwaardelijke of latente
verbintenis / obligation conditionnelle ou éventuelle) unless and until such
contingent liability has become an actual liability and is due and payable,
provided, however, that this Clause 9.5 shall not have the effect of preventing
the Purchaser from validly making a Claim in respect of a contingent liability
within the time limit specified in Clause 9.4, even though it has not become an
actual liability. For the avoidance of doubt, any Claim may validly be made in
respect of a contingent liability if and only if (and to the extent only that)
the Purchaser (i) has a present (but not yet due and payable) obligation (legal
or constructive) as a result of a past event and (ii) it is probable (i.e., more
likely than not) that an outflow of economic resources embodying economic
benefits will be required to settle the obligation. To the extent reasonably
possible at the time of making the Claim, the Purchaser shall include therein an
estimate of the amount of the Damages, provided that the amount thus set forth
shall not operate as a limitation on the right of the Purchaser to subsequently
be indemnified for all Damages, even if higher.


9.6
Provisions for liabilities

The Sellers shall have no obligation to reimburse Damages to the Purchaser in
respect of any Claim if and to the extent that the matter giving rise to the
Claim is accounted or provided for in the Closing Accounts and was reflected in
the calculation of the Final Purchase Price.
9.7
Insurance proceeds and recoveries from third parties

9.7.1
The Sellers shall have no obligation to reimburse the Purchaser in respect of
any Claim if and to the extent that the Damages in respect of which the Claim is
made (i) are covered by an insurance policy in force at the level of a Group
Company at the Closing Date, (ii) would have been covered if such an insurance
policy had been maintained beyond the Closing Date or (iii) are effectively
recovered from any other third party.

9.7.2
The Purchaser shall use its Commercially Reasonable Efforts to obtain recovery
in respect of any Damages from any third party indemnity which is available in
respect of Damages as soon as possible. If the Purchaser receives such proceeds
or indemnification recovery in connection with Damages for which it has been
indemnified hereunder, the Purchaser shall notify the Sellers and refund to the
Sellers the amount of such proceeds or indemnification recoveries when received.



SC1:4604020.13A                                        37 of 54

--------------------------------------------------------------------------------




9.8
Tax Savings

9.8.1
Any amount owed by the Sellers in respect of any Claim shall be reduced by the
amount of any Tax Savings for the relevant Group Company arising from the
Damages in respect of which the Claim has been made.

9.8.2
If the amount of the Tax Savings is determined after payment by the Sellers of
any amount in discharge of the Claim, the Purchaser shall pay, or shall procure
that the relevant Group Company pays, to the Sellers an amount equal to the
difference between:

(i)
the amount paid by the Sellers to the Purchaser; and

(ii)
the amount that the Purchaser would have received if such Tax Savings had been
taken into account in determining the amount due by the Sellers in accordance
with this Clause 9.8



9.8.3
For the purposes of this Clause 9.8, Tax Savings means the amount by which any
Tax for which the relevant Group Company would otherwise have been liable is or
could in the future be reduced as a result of such Damage.



9.9
Changes in Laws and practice

The Seller shall not be liable in respect of a Claim to the extent that the
Claim arises or is increased as a result of:
9.9.1
any change in GAAP applicable to the relevant Group Company after the Closing
Date;

9.9.2
any change in the accounting policies or practice of the Purchaser’s Group or of
a Group Company after the Closing Date, save where such change was required to
remedy an illegality existing prior to Closing;

9.9.3
the passing of any Laws, or making of any subordinate Laws after the Closing
Date; or

9.9.4
any change in the interpretation or application of any Laws or in the
(administrative) practice after the Closing Date of any Regulatory Authority,
including, for the avoidance of doubt and without limitation, the application of
the Tax Laws.

9.10
Matters arising subsequent to Closing

The Sellers shall have no obligation to reimburse Damages to the Purchaser in
respect of any Damages to the extent that the same would not have occurred but
for any action or omission of a Group Company, the Purchaser or an Affiliate of
the Purchaser, after Closing, nor in respect of any Damages resulting from or
triggered by any investigation or claim initiated following any initiative taken
by a Group Company, the Purchaser or an Affiliate of the Purchaser, after the
Closing Date, unless such action, initiative or omission is an action,
initiative or omission which a similarly situated internationally active
industrial buyer, whether or not listed, engaging in a transaction of size and
nature as the Transaction would as shareholder of the Group Companies undertake
or omit to undertake or cause the Group Companies to undertake or omit to
undertake with due regard for


SC1:4604020.13A                                        38 of 54

--------------------------------------------------------------------------------




the interests of such buyer as shareholder in preserving the value of its
investment in the Group Companies and their assets.
9.11
No cumulation (non bis in idem)

If the same Damages can give rise to a Claim under several provisions of this
Agreement, the Sellers shall only be required to reimburse such Damages once,
subject to the limitations set out herein.
9.12
Mitigation

Without prejudice to section 1134, para. 3 of the Belgian Civil Code, the
Purchaser shall procure that all reasonable steps are taken to avoid or mitigate
any Damages which might give rise to a Claim against the Sellers.
9.13
Absence of Limitation of Liability

None of the limitations contained in Clause 9 (other than Clause 9.11) shall
apply to and the Purchaser shall be entitled to full indemnification for any
Damage resulting from any Breach which is the consequence of fraud (dol /
bedrog) or wilful misconduct (opzet / faute intentionelle) by the Sellers or is
the consequence of fraud (dol / bedrog) or wilful misconduct (opzet / faute
intentionelle) by the Group Companies which was known to the Sellers at the
Signing Date and not Fairly Disclosed to the Purchaser prior to the Signing
Date, it being understood that in determining the amount of Damages due regard
shall nevertheless be given to any insurance proceeds, recoveries from third
parties and/or tax savings that would be unaffected by the foregoing.


10
Specific Indemnity

10.1
General

The Sellers agree to fully indemnify and hold the Purchaser harmless for any and
all Damages incurred by the Purchaser and/or the Group Companies in respect
thereof, resulting or arising from, to the extent not taken into account in the
calculation of Net Working Capital or Net Debt:
(A)
(i) any and all Taxes imposed on or with respect to the Group Companies, or for
which any of the Group Companies may otherwise be liable, for any tax period (or
portion thereof) ending at Closing, (ii) any and all Taxes of any other person
for which any of the Group Companies is or has been liable as a transferee or
successor, where such liability results from circumstances existing prior to the
Closing, and (iii) any obligation or other liability of any of the Group
Companies to indemnify any other person in respect of or relating to Taxes or
for any amounts calculated by reference to Taxes or to pay an amount pursuant to
any Tax sharing or Tax allocation agreement entered into prior to the Closing
Date (other than any such agreement solely among the Group Companies or that was
entered into in the ordinary course of business and the principal purpose of
which does not relate to Taxes);





SC1:4604020.13A                                        39 of 54

--------------------------------------------------------------------------------




excluding (i) any liability for Taxes due as a result of the Closing (including
but not limited to stamp duties, real estate transfer taxes, etc.) and (ii) any
liability for taxes in relation to the NMTC Loan Agreement resulting or arising
from the Transaction or any actions or circumstances after Closing.
(B)
any environmental liabilities relating to the ownership or operation of the
Business or any property by any of the Group Companies prior to Closing,
including any release or presence of any Hazardous Substance in the Environment
or in any structure prior to the Closing Date, and, without limiting the
generality of the foregoing, including any liabilities or any remedial action
(including, without limitation, soil investigations, clean-up and monitoring
measures) relating to (known or unknown) soil or groundwater pollution existing
prior to Closing which originated on the property owned, operated or leased by
any of the Group Companies in Belgium, until the Flemish Soil Regulatory
Authority (OVAM) confirms that no further remedial action is required because
(i) the applicable standards for soil and groundwater are complied with; or
(ii) the pollution no longer constitutes a risk for adverse effects on the
environment or human health and safety;

(C)
the claims referred to in Schedule 12;

(D)
the fact that the provision accounted for in accounts no. 459620 and 459630 of
Asco Industries NV/SA is insufficient to cover the risk for which it has been
reserved up to Closing;

(E)
the operations of Asco Brazil;

(F)
(i) violations of certain transfer restrictions under foreign trade law
committed by Asco Deutschland GmbH, as described in a voluntary
self-denunciation declaration made by Asco Deutschland GmbH to the central
custom office Gießen (Hauptzollamt Gießen) and (ii) the confirmation included in
note 1.0 included in the Non-VDR USB Stick not being true and accurate;

(the Specific Indemnities).
10.2
Claims procedure

Clauses 8.2 through 8.11 and Clause 11 shall apply mutatis mutandis to any claim
for Specific Indemnities.




















SC1:4604020.13A                                        40 of 54

--------------------------------------------------------------------------------




10.3
Claims period

Without prejudice to Clause 10.2, the Sellers shall not be liable under this
Clause 10.1 unless a Claim is given:


10.3.1
in relation to Clause 10.1(A), before or on the date on which on which the
matter giving rise to the Claim is barred by applicable statute of limitation
increased with three (3) months;



10.3.2
in relation to Clauses 10.1(B), 10.1(D), 10.1(E) and 10.1(F) five (5) years
after Closing; or



10.3.3
in relation to Clause 10.1(C), until a final judgment that can no longer be
appealed has been rendered or a final settlement has been reached with respect
to the relevant claim.



10.4
Limitations on indemnification

The limitations to the Sellers’ liability as set out in Clause 9 shall apply
mutatis mutandis to the Specific Indemnities, except that (i) Clauses 9.1, 9.2,
9.4, 9.5 and 9.6 shall not apply and (ii) Clauses 9.9.3 and 9.9.4 shall apply,
except in relation to Clause 10.1(B) to the extent it relates to soil or
groundwater pollution.


11
Third Party Claims

11.1
Without prejudice to Clause 8.3, where a Claim of the Purchaser is based upon or
relates to a claim by or a liability to a third party (a Third Party Claim), the
Purchaser shall notify the Sellers of such Third Party Claim within five (5)
Business Days after such Third Party Claim has been made, or sooner if this is
reasonably required in order to properly prepare the defence against such Third
Party Claim or if urgent actions may be required. Failure to comply with any of
the requirements set forth in this Clause 11.1 shall not result in the Purchaser
forfeiting its right to claim Damages for a Breach, but limit such right to the
extent the liability of the Sellers would have been increased as a result
thereof.



11.2
The Purchaser shall, or shall cause the relevant Group Company to, provide the
Sellers with copies of all documents and correspondence from that third party,
and all other documents and correspondence relating to the Third Party Claim as
the Sellers may reasonably request, it being understood that the Sellers hereby
agree (i) to keep all such information and documents confidential during a three
(3) year period as of the receipt thereof, and (ii) to use such information only
for the purpose of dealing with the Third Party Claim and the impact thereof on
this Agreement.



11.3
The Sellers shall promptly and not later than twenty (20) Business Days after
receipt of notice of the Third Party Claim notify to the Purchaser: (i) whether
they dispute the Purchaser’s or the relevant Group Company’s right to
indemnification from the Sellers with respect to such Third Party Claim; and
(ii) if they do not dispute such right of indemnification, whether or not they
desire to defend the Purchaser or the relevant Group Company against such Third
Party Claim.





SC1:4604020.13A                                        41 of 54

--------------------------------------------------------------------------------




11.4
Notwithstanding the above notice periods, the Purchaser is allowed to take any
reasonable provisional measures, to the extent necessary, subject to informing
the Sellers promptly thereof.



11.5
If, within the 20 (twenty) Business Days’ period provided for under Clause 11.2,
the Sellers notify the Purchaser that they do not dispute the Purchaser’s right
to indemnification and desire to defend the Purchaser or the relevant Group
Company against such Third Party Claim, the Sellers shall have the right to
assume and control the defence of such Third Party Claim by appropriate
proceedings with counsel reasonably acceptable to the Purchaser at the Sellers’
sole cost and expense; provided, however, that, notwithstanding the foregoing,
if the resolution of such Third Party Claim could have a material impact on
Guarantor’s reputation or materially interfere with Guarantor’s business or its
relationships with its key customers, the Sellers shall not have the right to
assume the control and defence of such Third Party Claim, subject to any
increase in the amount of Damages indemnifiable by the Sellers further to this
Agreement as a result of such defence to the extent it would be different from
the defence that would have been pursued by the Sellers, being disregarded for
purposes of determining the amount of Damages indemnifiable. The Purchaser’s
approval of counsel proposed by the Sellers shall not be unreasonably withheld,
delayed or conditioned. The Purchaser may retain separate co-counsel at its sole
cost and expense and participate in, but not control, any such defence or
settlement. Notwithstanding the foregoing, with respect to claims related to the
matters listed in Schedule 12, the Purchaser and Christian Boas shall jointly
control and direct the defence of such claims, it being understood that they
shall, acting reasonably, (i) jointly select counsel with respect to each such
claim and (ii) actively consult and cooperate with each other in directing the
defence of such claims.



11.6
If the Sellers:

(1)    dispute the Purchaser’s right to compensation with respect to a Third
Party Claim; or
(2)    do not dispute such right to compensation but prefer not to assume the
defence of such Third Party Claim; or
(3)    do not react within twenty (20) Business Days to the Purchaser’s
notification, and within ten (10) Business days after a second notice by the
Purchaser, after expiration of said initial period, asserting the Purchaser’s
intention to assume control of the legal defence of the Third Party Claim if the
Sellers do not respond; or
(4)    do not dispute such right to compensation but fail to timely assume and
prosecute the defence of such Third Party Claim;








SC1:4604020.13A                                        42 of 54

--------------------------------------------------------------------------------




then the Purchaser shall assume and control the defence of such Third Party
Claim, provided that the Sellers shall have the right to assume the defence
against a Third Party Claim, if at any time the Purchaser is not conducting the
defence against such Third Party Claim in a reasonably diligent manner.
11.7
The Party responsible for the defence of any Third Party Claim (the Responsible
Party) shall, to the extent reasonably requested by the other Parties, keep
informed and, when appropriate, consult with the other Parties, on the status of
any Third Party Claim for which such Party is not the Responsible Party,
including, without limitation, all proposed settlement negotiations. With
respect to a Third Party Claim for which the Sellers are the Responsible Party,
the Purchaser shall make or cause the relevant Group Company to make available
to the Sellers and their representatives all books and records relating to such
Third Party Claim and shall render to the Sellers such assistance and access to
the relevant Group Company as may be necessary or useful for purposes of the
defence, as provided in this Clause 11.



11.8
The Responsible Party shall promptly notify the other Parties of each settlement
offer (including whether the Responsible Party is willing or not to accept the
proposed settlement offer) with respect to a Third Party Claim. The other
Parties agree to notify the Responsible Party in due course whether or not such
Parties are willing to accept the proposed settlement offer. The Responsible
Party shall not enter into any settlement of any Third Party Claim without the
prior written consent of the other Parties, which consent shall not be
unreasonably withheld or delayed.



11.9
If the Purchaser or the relevant Group Company does not consent to any
settlement offer of a Third Party Claim (whether or not the Purchaser is the
Responsible Party) that the Sellers agree to take responsibility for, the
Purchaser or such Group Company may continue to contest or defend such Third
Party Claim and, in such event, the maximum liability of the Seller with respect
to such Third Party Claim shall not exceed the full amount of such settlement
offer.



11.10
If the Sellers do not consent to any settlement offer of a Third Party Claim
(whether or not the Sellers are the Responsible Party with respect to such Third
Party Claim), the Sellers may continue to contest or defend such Third Party
Claim and, in such event, the Sellers shall be liable to the Purchaser for the
full amount of the Damage sustained by the Purchaser or the relevant Group
Company as a result of such Third Party Claim (without prejudice, for the
avoidance of doubt, to the limitations set forth in Clause 9, which continue to
apply).



12
Purchaser’s Warranties

12.1
The Purchaser represents and warrants to the Sellers that the statements set out
in this Clause (the Purchasers’ Representations and Warranties) are true and
accurate (i) on the Signing Date and, (ii) unless the Purchasers’ Representation
or Warranty is given with reference to the Signing Date or any earlier date, on
the Closing Date:







SC1:4604020.13A                                        43 of 54

--------------------------------------------------------------------------------




12.1.1
the Purchaser is a company duly organised and validly existing under the laws of
Belgium;

12.1.2
the Purchaser has the capacity and power to execute this Agreement and to
purchase the Shares;

12.1.3
the execution of this Agreement and the performance of the transactions
contemplated therein by the Purchaser have been approved and authorised by all
necessary corporate actions. No further action on the part of the Purchaser is
necessary to authorise this Agreement or the performance of the transactions
contemplated therein;

12.1.4
the obligations of the Purchaser under this Agreement and each document or
instrument contemplated by this Agreement, constitute valid and legally binding
obligations of the Purchaser, in each case enforceable against the Purchaser in
accordance with their terms;

12.1.5
the execution of this Agreement and the performance of the transactions
contemplated therein do not and will not (i) violate the articles of association
or other constitutive documents of the Purchaser, or (ii) violate any agreement,
obligation, law, regulation, rule, covenant, judgement, injunction, order,
decree or permits to which the Purchaser is subject or party;

12.1.6
at Closing the Purchaser will have all funds available to pay the Best Estimate
in full and in cash in accordance with the terms of this Agreement and to
consummate the Transaction, it being understood that receipt of financing by the
Purchaser is not a condition to consummation of the Transaction;

12.1.7
the Purchaser shall perform, observe and comply with all the obligations and
conditions required by this Agreement to be performed; and

12.1.8
there are no actions, proceedings or claims pending (or, to the best of its
knowledge, threatened) against the Purchaser or any of its Affiliates, the
adverse determination of which may impair the validity or enforceability of this
Agreement or any of its principal terms, materially adversely affect the
financial condition of the Purchaser or otherwise negatively affect the
Purchaser’s ability to perform its obligations under this Agreement.

12.2
Without prejudice to Clause 25.1 and 25.2, the Purchasers’ Representations and
Warranties are the only representations or assurances of any kind given by or on
behalf of the Purchaser. The Sellers acknowledge and agree that they have not
entered into this Agreement in reliance on any representation or warranty other
than the Purchasers’ Representations and Warranties and waives to the fullest
extent possible or permitted under any applicable law all rights and remedies
which might otherwise be available to it in respect of any such representations,
warranties, other assurances, statements, promises or forecasts (whether written
or oral).















SC1:4604020.13A                                        44 of 54

--------------------------------------------------------------------------------




12.3
The Purchaser shall indemnify and hold the Sellers harmless from and against any
loss, damage or expense suffered or incurred by the Sellers resulting from a
breach of any of the Purchaser’s Representations and Warranties or any other
covenant or obligation of the Purchaser hereunder.



13
Guarantee By Guarantor

13.1
The Guarantor, as primary obligor, unconditionally and irrevocably guarantees,
by way of continuing guarantee to the Sellers the payment and performance by the
Purchaser, when due, of all amounts and obligations under this Agreement and the
other Transaction Documents. This guarantee shall remain in full force and
effect until all such amounts and obligations have been irrevocably paid and
discharged in full.

13.2
The Guarantor’s obligations under this Clause 14:

13.2.1
constitute direct, primary and unconditional obligations to pay on demand by the
Sellers any sum which the Purchaser is liable to pay under this Agreement or any
other Transaction Document and to perform on demand any obligation of the
Purchaser under this Agreement or any other Transaction Document without
requiring the Sellers to first take any steps against the Purchaser or any other
person; and

13.2.2
shall not be affected by any matter or thing which but for this provision might
operate to affect or prejudice those obligations, including:

(i)
any time or indulgence granted to, or composition with, the Purchaser or any
other person; or

(ii)
the taking, variation, renewal or release of, or refusal or neglect to perfect
or enforce, any right, remedy or security against the Purchaser or any other
person; or

(iii)
any legal limitation, disability or other circumstance relating to the Purchaser
or any unenforceability or invalidity of any obligation of the Purchaser under
this Agreement or any other Transaction Document.

13.3
Any agreement, waiver, consent or release given by the Purchaser shall bind the
Guarantor and in references to the Parties the Purchaser and the Guarantor shall
be treated as being a single party.

14
Guarantor’s Warranties

14.1
The Guarantor represents and warrants to the Sellers that the statements set out
in this Clause (the Guarantors’ Representations and Warranties) are true and
accurate (i) on the Signing Date and, (ii) unless the Guarantors’ Representation
or Warranty is given with reference to the Signing Date or any earlier date, on
the Closing Date:







SC1:4604020.13A                                        45 of 54

--------------------------------------------------------------------------------




14.1.1
the Guarantor is a company duly organised and validly existing under the laws of
Delaware;

14.1.2
the Guarantor has the capacity and power to execute this Agreement;

14.1.3
the execution of this Agreement and the performance by the Guarantor of its
obligations thereunder have been approved and authorised by all necessary
corporate actions. No further action on the part of the Guarantor is necessary
to authorise this Agreement or the performance by the Guarantor of its
obligations thereunder;

14.1.4
the obligations of the Guarantor under this Agreement and under each document or
instrument contemplated by this Agreement, constitute valid and legally binding
obligations of the Guarantor, in each case enforceable against the Guarantor in
accordance with their terms;

14.1.5
the execution of this Agreement and the performance by the Guarantor of its
obligations thereunder do not and will not (i) violate the articles of
association or other constitutive documents of the Guarantor, or (ii) violate
any agreement, obligation, law, regulation, rule, covenant, judgement,
injunction, order, decree or permits to which the Guarantor is subject or party;

14.1.6
the Guarantor has sufficient funds available to guarantee the payments of the
Final Purchase Price in full and in cash by the Purchaser in accordance with the
term of this Agreement;

14.1.7
the Guarantor shall perform, observe and comply with all the obligations and
conditions required by this Agreement to be performed by it; and

14.1.8
there are no actions, proceedings or claims pending (or, to the best of its
knowledge, threatened) against the Guarantor or any of its Affiliates, the
adverse determination of which may impair the validity or enforceability of this
Agreement or any of its principal terms, materially adversely affect the
financial conditions of the Guarantor or otherwise negatively affect the
Guarantors ability to perform its obligations under this Agreement.

15
Non-Competition

15.1
For the purposes of this Clause 15:



15.1.1
“Business” shall mean the production, distribution and wholesale of high lift
devices and large structural parts or mechanical assemblies made out of
aluminum, titanium and steel for aircrafts; and

15.1.2
“Territory” shall mean the entire territory of any country in which a Group
Company has conducted Business during the past five (5) years.

15.2
For a period of three (3) years as of the Closing Date the Sellers shall not, on
their own behalf or as owner, manager, shareholder, consultant, director,
officer, partner or employee of any business entity or in any other capacity
whatsoever (other than as the holder of not more than 1% of the combined voting
power of the outstanding shares of a publicly held company), participate
directly or indirectly, in any capacity, in any



SC1:4604020.13A                                        46 of 54

--------------------------------------------------------------------------------




business or activity which (i) is in direct competition with the Business (as
conducted immediately prior to Closing) in the Territory or (ii) intends to
compete directly with the Business (as conducted immediately prior to Closing)
in the Territory.
15.3
For a period of two (2) years as of the Closing Date the Sellers shall not
solicit, induce, and attempt to hire or entice away any Senior Employee of any
Group Company, provided that (i) employing such person through general
solicitations for employment not targeted to any Group Company by means of
advertisements, public notices, or non-targeted searches placed on websites or
job search engines, (ii) employing such person who has had his employment
agreement with a Group Company terminated prior to the commencement of his/her
employment discussions, or (iii) employing such person who has made an
unsolicited approach at least 6 months following the Closing shall not be deemed
to constitute a breach of this restriction.

15.4
Nothing in this Clause 15 shall prohibit the Sellers (or any Affiliate thereof)
from acquiring and holding shares in Asco Brazil and Asco Finance USA NV.



15.5
The restrictions in this Clause 15 are regarded by the Sellers as fair and
reasonable. If any of the restrictions of Clause 15 were deemed to exceed the
time or other limitations provided by applicable Law, these shall not be null
and void but shall be construed, reformed and replaced to conform to the maximum
permitted by applicable Law.



16
Non-Disposal

The Purchaser undertakes within twelve (12) months from the Closing Date (i) not
to transfer the Shares or any part thereof (or permit to be transferred) by any
means, including merger and contribution, to a legal entity under the laws of,
or established in, a jurisdiction outside the European Union, (ii) to maintain
its principal seat of business in Belgium; (iii) to remain fully operational as
a Belgian holding company; and (iv) not to proceed with dissolution or
liquidation, failing which the Purchaser shall be fully liable for, and
indemnify and hold each of the Sellers harmless from and against, any capital
gains tax as may be imposed on the Sellers including any interest, penalties and
other losses incurred by the Sellers in connection therewith.
17
Confidentiality

17.1
Subject to Clause 17.3, no Party shall make or permit any person connected with
it to make any disclosure to a third party or any announcement concerning this
Transaction or any ancillary matter prior to the Closing, save for the
announcement that will be made upon Signing of this Agreement in accordance with
the draft attached hereto as Schedule 10, the Parties’ oral public comments
following announcement of the Transaction subject to them being non inconsistent
with the messages contained in said announcement, the Guarantor’s filing
pursuant to Form 8-K and the announcement that will be made upon Closing on the
basis of wording to be agreed upon among the Parties in due course.







SC1:4604020.13A                                        47 of 54

--------------------------------------------------------------------------------




17.2
Each Party shall, and shall procure that:

17.2.1
prior to Closing each member of its Group from time to time shall keep
confidential all information provided to it by or on behalf of any other Party
or otherwise obtained by or in connection with this Agreement which relates to
another Party or any member of any other Party’s Group; and

17.2.2
if after Closing a Party or its Group holds Confidential Information relating to
another Party or any person or entity Affiliated with that Party, it shall keep
that information confidential and, to the extent reasonably practicable, shall
return that information to each relevant Party or destroy it, in each case
without retaining copies.

17.3
Nothing in this Clause 17 prevents any announcement being made or any
Confidential Information being disclosed:



17.3.1
with the written approval of the other Parties, which in the case of any
announcement shall not be unreasonably withheld or delayed; or

17.3.2
to the extent required by Law or a Regulatory Authority, provided that a Party
required to disclose any Confidential Information shall promptly notify the
other Parties, where practicable and lawful to do so, before disclosure occurs
and co-operate with the other Parties regarding the timing and content of such
disclosure or any action which the other Parties may reasonably elect to take to
challenge the validity of such requirement.

17.4
Nothing in this Clause prevents disclosure of Confidential Information by any
Party:

17.4.1
to the extent that the information is in or comes into the public domain other
than as a result of a breach of any undertaking or duty of confidentiality by
any person; or

17.4.2
to that Party’s professional advisers, but before any disclosure to any such
person the relevant Party shall procure that he is made aware of the terms of
this Clause and shall use its best endeavours to procure that such person
adheres to those terms as if he were bound by the provisions of this Clause.

17.5
Nothing in this Clause 17 shall prevent the Purchaser’s Group from using
Confidential Information relating to a Group Company after Closing as permitted
by applicable Law or to enforce its remedies hereunder.





















SC1:4604020.13A                                        48 of 54

--------------------------------------------------------------------------------




18
Sellers’ Representative

18.1
Each of the Sellers, on behalf of itself and any of its successors and assigns,
hereby irrevocably confirms, designates and appoints Christian Boas as its
representative (the Sellers’ Representative).

18.2
The Sellers’ Representative shall be the agent and attorney-in-fact of each
Seller with full power and authority to perform all actions required or
permitted to be performed by the Sellers under this Agreement. A decision, act,
consent or instruction of the Sellers’ Representative shall constitute a
decision, act, consent or instruction from all of the Sellers and shall be
final, binding and conclusive upon each Seller.

19
Notices

19.1
Any notice or other formal communication given under this Agreement (which
includes fax, but not email) must be in writing and may be delivered in person,
or sent by post or fax to the Party to be served at its address appearing in
this Agreement, as follows:

to the Sellers at:
Attn:    Christian Boas (xxxxxxxxxxxxxxxxxxxxxxxxxxx)
Address:    xxx xx xxxxxx xx, xxxx xx xxxx (xxxxxxx)
Attn:    Emile Boas (xxxxxxxxxxxxxxxxxxx)
Address:    xxxxxx xx xxxx xxxxxxxx xx, xxxx xxxxxxxx (xxxxxxx)
Attn:    Dreda / Sylvie Boas (xxxxxxxxxxxxxxxxxxxx)
Address:    xxxxx xx xxx xxxxxxxxx xxx, xxxx xxxxxxxx-xxxxxxxxxx (xxxxxxx)
With a copy to: Eubelius CVBA
Attn:    Marieke Wyckaert (xxxxxxxxxxxxxxxxxxxxxxxxxxx) and Matthias Wauters
(xxxxxxxxxxxxxxxxxxxxxxxxxxxx)
Fax:    xxx xx xxx xx xx
Address:    xxxxxx xxxxxx xx, xxxx xxxxxxx (xxxxxxx)
to the Purchaser at:
Attn.:    Paul Hechenberger (xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx)
Address:    xxxx xxxxx xxxxxx, xxxxxxx, xx (xxx) xxxxx
With a copy to: Stibbe cvba/scrl
Attn:    Jan Peeters (xxxxxxxxxxxxxxxxxxxxx)


SC1:4604020.13A                                        49 of 54

--------------------------------------------------------------------------------




Fax:    xxx x xxx xx xx
Address:    xxxxxx xxxxx, xxxxxxxxxxxx xx xxx xx xxxxxx, xxxx xxxxxxxx (xxxxxxx)
With a copy to: Sullivan & Cromwell LLP
Attn:    George Sampas (xxxxxxxxxxxxxxxxxxxx)
Fax:    xx xxx xxx xxxx
Address:    xxx xxxxx xxxxxx, xxx xxxx, xx (xxx) xxxxx
or at such other address or fax number as it may notify to the other Party under
this Clause. Any notice or other document sent by post shall be sent by
registered mail requesting a return receipt (if the place of destination is the
same as its country of origin) or by overnight courier (if its destination is
elsewhere).
19.2
Any notice or other communication shall be deemed to have been given:

19.2.1
if delivered in person, at the time of delivery; or

19.2.2
if sent by post at 10.00 a.m. (local time at the place of destination) on the
second (2nd) Business Day after it was put into the post or at 10.00 a.m. (local
time at the place of destination) on the fifth (5th) Business Day after it was
put into the post by overnight courier; or

19.2.3
if sent by fax, on the date of transmission, if transmitted before 5.00 p.m.
(local time at the place of destination) on any Business Day and in any other
case on the Business Day following the date of transmission, provided the fax is
confirmed by registered mail requesting a return receipt.

19.2.4
In proving the giving of a notice or other communication it shall be sufficient
to prove that delivery in person was made or that the envelope containing the
communication was properly addressed and posted, or that the fax was properly
addressed and transmitted, as the case may be.

20
Further Assurances

On or after Closing each Party shall, at its own cost and expense, execute and
do (or procure to be executed and done) all such deeds, documents, acts and
things as the other Party may from time to time require in order to vest any of
the Shares in the Purchaser or as otherwise may be necessary to give full effect
to this Agreement.
21
Assignments

The Purchaser may not assign any of its rights, including the benefit of the
Sellers’ Representations and Warranties, or transfer any of the obligations
under this Agreement without the prior written consent of the Sellers.


SC1:4604020.13A                                        50 of 54

--------------------------------------------------------------------------------




Notwithstanding the above, but without prejudice to Clause 16, the Purchaser may
subject to informing the Sellers thereof, assign (in whole or in part) the
benefit of this Agreement to any member of the Purchaser’s Group, subject to
such assignment not resulting in greater liability or additional obligations nor
less rights for the Sellers under this Agreement. The Purchaser shall ensure
that before any such assignee subsequently ceases to be a member of the
Purchaser’s Group it shall re-assign that benefit to the Purchaser or to another
continuing member of the Purchaser’s Group.


22
Payments

Save as otherwise specifically set out in this Agreement, if a Party defaults in
the payment when due of any sum payable under this Agreement, it shall pay
interest at an annual rate of three per cent (300 basis points) above EURIBOR
three months (it being understood that if and to the extent the EURIBOR three
months would be negative, it shall for purposes of this Agreement be considered
as being equal to zero) on that sum from the date on which payment is due until
the date of actual payment, which interest shall accrue from day to day, without
the need for any specific notice, and be compounded annually.
23
Nature of the Obligations of the Sellers

23.1
Except as otherwise provided in this Agreement, each of the Sellers undertakes
individually, for itself, the applicable obligations set forth in this Agreement
and each of the Sellers may individually for itself enforce all its rights under
this Agreement.

23.2
Further to Clause 23.1 above, where any obligation, representation, warranty or
undertaking in this Agreement is expressed to be made, undertaken or given by
the Sellers they shall be severally, not jointly, responsible in respect of it,
in proportion to their respective holdings of Shares immediately before Closing
as set out in Schedule 1. For the avoidance of doubt, no Seller can be held
liable for a Breach by another Seller, save with respect to the obligation to
deliver the Shares upon Closing.



24
Costs and Expenses

Each Party will pay the costs and expenses incurred by it in connection with the
entering into, and completion of, this Agreement, including, without limitation,
in respect of their obligations in satisfying the Conditions Precedent and the
other requirements for transferring the Shares.
25
General Provisions

25.1
For the avoidance of doubt, none of the limitations set out in Clauses 7, 8 and
9 shall apply to a breach of any obligation of a Party resting on it further to
this Agreement, other than a Breach, or in respect of any Specific Indemnity set
out in Clause 10 to the extent applicable.



25.2
Save as explicitly provided in this Agreement, the Parties waive their rights,
if any and whether in whole or in part, to annul, rescind, dissolve, terminate
or cancel this Agreement, or to request such annulment, rescission, dissolution,
termination or cancellation after Closing, including on the basis of general
provisions of contract law (including section 1184 of the Belgian Civil Code).
This Clause 25.2 shall not exclude



SC1:4604020.13A                                        51 of 54

--------------------------------------------------------------------------------




any liability for (or remedy in respect of) fraud nor prevent a party to seek
enforcement in kind of any of its rights and/or indemnification in case of
breach of an obligation by another Party.


25.3
The Purchaser shall not direct (and shall cause the Group Companies not to
direct) any claim to any of the Resigning Directors or the Resigning Officers of
the Group Companies referred to in Clause 5.2.3. The Purchaser shall exercise
its rights as a direct or indirect shareholder of the Group Companies in a way
that avoids any personal liability of the Resigning Directors and the Resigning
Officers referred to in Clause 5.2.3. In particular, to the extent legally
permissible, the Purchaser agrees to vote against the enforcement of claims of
any Group Company against the Resigning Directors or Resigning Officers referred
to in Clause 5.2.3. For the avoidance of doubt, the foregoing is without
prejudice to the Purchaser’s right to direct a claim against the Sellers in
their capacity as Sellers under this Agreement (on the terms and subject to the
conditions of this Agreement).



25.4
If any provision of this Agreement is held invalid or unenforceable by any court
or arbitral tribunal of competent jurisdiction, the other provisions of this
Agreement will remain in full force and effect. Any provision of this Agreement
held invalid or unenforceable only in part or degree will remain in full force
and effect to the extent not held invalid or unenforceable. The Parties
undertake to replace the invalid or unenforceable provision by a provision which
achieves the original purpose and intention of the Parties to the fullest
possible extent.



25.5
The nullity or non-applicability of any provision of this Agreement shall not
affect the validity or applicability of other provisions of the Agreement, which
shall remain in full force and effect.



25.6
No Party shall be deemed to have waived any rights or remedies arising out of
this Agreement or out of any default or breach hereunder unless such Party
executes the waiver in writing. If a Party waives a right or remedy arising out
of this Agreement or out of any default or breach hereunder, such waiver shall
not be construed to constitute a waiver of any other rights or remedies.



25.7
This Agreement supersedes all prior agreements among the Parties with respect to
its subject matter and constitutes a complete and exclusive statement of the
terms of the agreement among the Parties with respect to its subject matter,
except for the confidentiality agreement dated 3 July 2017 among Asco Industries
NV and Spirit Aerosystems, Inc. (the Confidentiality Agreement), as amended by
(i) an agreement entered into by and among the Company, Asco Industries NV and
Spirit Aerosystems, Inc. on 14 November 2017 (the First Addendum), (ii) an
agreement entered into by and among the Company, Asco Industries NV and Spirit
Aerosystems, Inc. on 12 March 2018 (the Second Addendum), (iii) an agreement
entered into by and among the Company, Asco Industries NV and Spirit
Aerosystems, Inc. on 26 February 2018 (the Third Addendum), and (iii) an
agreement entered into by and among the Company, Asco Industries NV and Spirit
Aerosystems, Inc. on 26 April 2018 (the Fourth Addendum) and which will remain
in full force up until Closing.





SC1:4604020.13A                                        52 of 54

--------------------------------------------------------------------------------




25.8
This Agreement may not be amended except by a written agreement by and among the
Parties.



26
Governing Law and Competent Courts

26.1
This Agreement is governed by and shall be construed in accordance with the laws
of Belgium, without giving effect to its principles or rules of conflict of
laws, to the extent such principles or rules would permit or require the
application of the laws of another jurisdiction.

26.2
Any disputes in connection with or arising out of this Agreement that are not
settled amicably shall be conclusively settled by way of arbitration under the
Rules of Conciliation and Arbitration of the International Chamber of Commerce
(ICC) (the Rules) by three arbitrators, whereby each Party shall appoint one (1)
arbitrator in accordance with said Rules as in force at the time of the request
for arbitration and the two (2) arbitrators so appointed shall jointly appoint a
third arbitrator, who shall act as chairman, in accordance with said Rules. If
the Party-appointed arbitrators do not agree on the identity of the third
arbitrator he shall be appointed in accordance with said Rules. The place of the
arbitration shall be London. The arbitral proceedings and all documents
delivered to or by the arbitrators shall be conducted in English. The
arbitrators’ decision shall be final and binding on the Parties. The arbitrators
must decide on which share of the costs each Party shall bear, which shares may
not be equal as a consequence of the respective responsibility of each Party in
the origin of the dispute or its continuation. For the avoidance of doubt, the
foregoing is without prejudice to the right of a Party to seek injunctive relief
in summary proceedings before any competent court and to submit a dispute in
relation to the Price Adjustment to an Independent Auditor in accordance with
Clauses 3.3.4 and 3.4.







SC1:4604020.13A                                        53 of 54

--------------------------------------------------------------------------------




This Agreement has been signed in six (6) counterparts, which is as many
counterparts as the number of Parties to it, and each party acknowledges receipt
of one such counterpart.
Each of the Sellers hereby gives proxy to any lawyer of Eubelius CVBA and the
Purchaser and the Guarantor hereby give proxy to any lawyer of Stibbe CVBA to
initial on its behalf the pages of this Agreement.
SELLERS
 
/s/ Christian Boas
/s/ Emile Boas
Christian Boas
Emile Boas
 
/s/ Sylvie Boas
Dreda general partnership
Sylvie Boas
/s/ Sylvie Boas
 
Sylvie Boas Director
 
PURCHASER
 
Spirit AeroSystems Belgium Holdings BVBA


 
/s/ Sam J. Marnick
 
Sam J. Marnick
Managing Director
 
GUARANTOR
 
Spirit AeroSystems Holdings, Inc.


 
/s/ Sam J. Marnick
 
Sam J. Marnick
Chief Administration Officer
 





SC1:4604020.13A                                        54 of 54